Exhibit 10.1

EXECUTION COPY

Published CUSIP Number: 14574DAH1

Revolving Credit CUSIP Number: 14574DAJ7

Term Loan CUSIP Number: 14574DAK4

$185,000,000

LOAN AGREEMENT

dated as of March 9, 2007

by and among

CARROLS CORPORATION,

as Borrower,

THE LENDERS NOW OR HEREAFTER

PARTIES HERETO,

BANK OF AMERICA, N.A.,

as Syndication Agent,

RAYMOND JAMES BANK, FSB, WELLS FARGO BANK NATIONAL ASSOCIATION

AND MANUFACTURERS AND TRADERS TRUST COMPANY,

each as a Documentation Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent, Swing Loan Lender and Issuer

AND

WACHOVIA CAPITAL MARKETS, LLC AND BANC OF AMERICA SECURITIES LLC,

each as a Lead Arranger and a Book Manager



--------------------------------------------------------------------------------

Table of Contents

 

              Page 1.   Definitions    1   1.1   

Certain Defined Terms

   1   1.2   

Miscellaneous

   25   1.3   

Other Definitions and Provisions

   25   1.4   

Rounding

   26   1.5   

References to Agreement and Laws

   26   1.6   

Times of Day

   26   1.7   

Letter of Credit Amounts

   26 2.   Commitments and Loans    26   2.1   

Loans

   26   2.2   

Letters of Credit

   28   2.3   

Terminations or Reductions of Commitments

   32   2.4   

Commitment and Other Fees

   32   2.5   

Several Obligations

   32   2.6   

Evidence of Debt

   33   2.7   

Use of Proceeds

   33 3.   Borrowings, Payments, Prepayments and Interest Options    34   3.1   

Borrowings

   34   3.2   

Prepayments

   34   3.3   

Interest Options

   37 4.   Payments; Pro Rata Treatment; Computations, Etc.    41   4.1   

Payments

   41   4.2   

Pro Rata Treatment

   43   4.3   

Certain Actions, Notices, Etc.

   43   4.4   

Non-Receipt of Funds by Agent

   44   4.5   

Sharing of Payments, Etc.

   44 5.   Conditions Precedent    45   5.1   

Initial Loans and Letters of Credit

   45   5.2   

All Loans and Letters of Credit

   47 6.   Representations and Warranties    48   6.1   

Organization

   48   6.2   

Financial Statements

   48   6.3   

Enforceable Obligations; Authorization

   49   6.4   

Other Debt

   49   6.5   

Litigation

   49   6.6   

Title

   49   6.7   

Taxes

   49   6.8   

Regulations T, U and X

   50   6.9   

Subsidiaries; Ownership

   50   6.10   

No Untrue or Misleading Statements

   50

 

i



--------------------------------------------------------------------------------

  6.11   

ERISA

   50   6.12   

Investment Company Act

   50   6.13   

OFAC

   51   6.14   

Solvency

   51   6.15   

Fiscal Year

   51   6.16   

Compliance

   51   6.17   

Environmental Matters

   51   6.18   

Property of Excluded Entities

   52   6.19   

Collateral Covered

   52   6.20   

Subordinated Indebtedness

   52   6.21   

Intellectual Property Matters

   52   6.22   

No Material Adverse Change

   52   6.23   

Insurance

   53   6.24   

Burdensome Provisions

   53   6.25   

Employee Relations

   53   6.26   

Key Agreements

   53 7.   Affirmative Covenants    53   7.1   

Taxes, Existence, Regulations, Property, Etc.

   53   7.2   

Financial Statements and Information

   54   7.3   

Financial Tests

   55   7.4   

Inspection

   56   7.5   

Further Assurances

   56   7.6   

Books and Records

   56   7.7   

Insurance

   56   7.8   

Notice of Certain Matters

   57   7.9   

Interest Rate Risk

   57   7.10   

Capital Adequacy

   57   7.11   

ERISA Information and Compliance

   58   7.12   

Compliance with Agreements

   59 8.   Negative Covenants    59   8.1   

Borrowed Money Indebtedness

   59   8.2   

Liens

   59   8.3   

Contingent Liabilities

   59   8.4   

Mergers, Consolidations and Dispositions of Assets

   60   8.5   

Redemption, Dividends and Distributions

   60   8.6   

Nature of Business

   60   8.7   

Transactions with Related Parties

   61   8.8   

Loans and Investments

   61   8.9   

Subsidiaries

   61   8.10   

Key Agreements

   61   8.11   

Certain Accounting Changes; Organizational Documents

   61   8.12   

Excluded Entities

   61   8.13   

Unfunded Liabilities

   61   8.14   

Acquisitions of Assets

   62   8.15   

Subordinated Indebtedness

   62   8.16   

Synthetic Repurchases of Equity or Debt

   62

 

ii



--------------------------------------------------------------------------------

  8.17   

Restrictive Agreements

   62   8.18   

Limitations on Exchange and Issuance of Certain Equity Interests

   63 9.   Defaults    63   9.1   

Events of Default

   63   9.2   

Right of Setoff

   66   9.3   

Collateral Account

   66   9.4   

Preservation of Security for Unmatured Reimbursement Obligations

   67   9.5   

Remedies Cumulative

   67   9.6   

Crediting of Payments and Proceeds

   67 10.   Agent    68   10.1   

Appointment and Authority

   68   10.2   

Rights as a Lender

   68   10.3   

Exculpatory Provisions

   68   10.4   

Reliance by the Agent

   69   10.5   

Delegation of Duties

   70   10.6   

Resignation of Agent

   70   10.7   

Non-Reliance on Agent and Other Lenders

   71   10.8   

No Other Duties, etc

   71   10.9   

Collateral and Guaranty Matters

   71 11.   Miscellaneous    71   11.1   

Waiver

   71   11.2   

Notices

   72   11.3   

Expenses, Etc.

   72   11.4   

Indemnification

   72   11.5   

Amendments, Etc.

   74   11.6   

Successors and Assigns; Participations

   75   11.7   

Confidentiality

   78   11.8   

Limitation of Interest

   79   11.9   

Survival

   79   11.10   

Captions

   80   11.11   

Counterparts

   80   11.12   

Governing Law, Jurisdiction and Venue

   80   11.13   

Severability

   81   11.14   

Tax Forms

   81   11.15   

Conflicts Between This Agreement and the Other Loan Documents

   81   11.16   

Jury Waiver

   81   11.17   

Limitation on Charges; Substitute Lenders; Non-Discrimination

   82   11.18    USA Patriot Act    82

EXHIBITS

A — Request for Extension of Credit

B — Rate Designation Notice

C — Term Note

 

iii



--------------------------------------------------------------------------------

D — Revolving Note

E — Assignment and Assumption

F — Compliance Certificate

G — Notice of Account Designation

SCHEDULES

1.1 — Addresses for Notices

1.2 — Existing Letters of Credit

6.7 — Tax Disclosure

6.9 — Subsidiaries and Capitalization

6.25 — Labor and Collective Bargaining Agreements

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into as of March 9, 2007 (the “Effective
Date”), by and among CARROLS CORPORATION, a Delaware corporation (together with
its permitted successors, herein called the “Borrower”); each of the lenders
which is or may from time to time become a party hereto (individually, a
“Lender” and, collectively, the “Lenders”), BANK OF AMERICA, N.A., as
Syndication Agent, RAYMOND JAMES BANK, FSB, WELLS FARGO BANK NATIONAL
ASSOCIATION and MANUFACTURERS AND TRADERS TRUST COMPANY, each as a Documentation
Agent and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Agent”).

The parties hereto agree as follows:

 

1. Definitions

 

1.1 Certain Defined Terms.

Unless a particular term, word or phrase is otherwise defined or the context
otherwise requires, capitalized terms, words and phrases used herein or in the
Loan Documents (as hereinafter defined) have the following meanings (all
definitions that are defined in this Agreement in the singular have the same
meanings when used in the plural and vice versa):

“Accounts”, “General Intangibles” and “Inventory” shall each have the respective
meanings assigned to them in the Uniform Commercial Code enacted in the State of
New York in force on the Effective Date.

“Additional Interest” means the aggregate of all amounts accrued or paid
pursuant to the Notes or any of the other Loan Documents (other than interest at
the Stated Rate) which, under applicable laws, are or may be deemed to
constitute interest on the indebtedness evidenced by this Agreement or the
Notes.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Adjusted LIBOR” means, with respect to each Interest Period applicable to a
LIBOR Borrowing, a rate per annum equal to the quotient, expressed as a
percentage, of (a) LIBOR with respect to such Interest Period divided by
(b) 1.0000 minus the Eurodollar Reserve Requirement in effect on the first day
of such Interest Period.

“Affiliate” means any Person controlling, controlled by or under common control
with any other Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Loan Agreement, as it may from time to time be amended,
modified, restated or supplemented.

“Annual Audited Financial Statements” means the annual financial statements of a
Person, including all notes thereto, which statements shall include a balance
sheet as of the end of such fiscal year and an income statement and a statement
of cash flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP in all material respects, and accompanied by the opinion of
independent certified public accountants of recognized national standing, which
shall not contain any qualification as to scope of review or contain any “going
concern” or similar qualifications and shall state that such financial
statements present fairly in all material respects the financial position of
such Person and, if such Person has any Subsidiaries (other than Non-Recourse
Subsidiaries), its consolidated Subsidiaries (other than Non-Recourse
Subsidiaries) as of the date thereof and the results of its operations for the
period covered thereby in conformity with GAAP. Other than with respect to the
annual financial statements of Carrols Restaurant Group or Borrower for fiscal
year 2006, such statements of Carrols Restaurant Group or Borrower, as
applicable, shall be accompanied by a certificate of such accountants that in
making the appropriate audit and/or investigation in connection with such report
and opinion, such accountants did not become aware of any Default relating to
the financial tests set forth in Section 7.3 hereof or, if in the opinion of
such accountants any such Default exists, a description of the nature and status
thereof.

“Applications” means all applications and agreements for Letters of Credit, or
similar instruments or agreements, in Proper Form, now or hereafter executed by
any Person in connection with any Letter of Credit now or hereafter issued or to
be issued under the terms hereof at the request of any Person.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means the collective reference to Wachovia Capital Markets, LLC and
Banc of America Securities LLC, each in its capacity as a lead arranger of the
credit facilities contemplated hereby.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6), and accepted by the Agent, in substantially the form
of Exhibit E or any other form approved by the Agent.

“Bankruptcy Code” means the United States Bankruptcy Code, as amended, and any
successor statute.

“Base Rate” means for any day a rate per annum equal to the lesser of (a) the
applicable Margin Percentage from time to time in effect plus the greater of
(i) the Prime Rate for that day

 

2



--------------------------------------------------------------------------------

and (ii) the Federal Funds Rate for that day plus 1/2 of 1% or (b) the Ceiling
Rate. If for any reason Agent shall have determined (which determination shall
be conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Rate for any reason, including, without limitation, the
inability or failure of Agent to obtain sufficient quotations in accordance with
the terms hereof, the Base Rate shall, until the circumstances giving rise to
such inability no longer exist, be the lesser of (a) the Prime Rate plus the
applicable Margin Percentage from time to time in effect or (b) the Ceiling
Rate.

“Base Rate Borrowing” means that portion of the principal balance of the Loans
at any time bearing interest at the Base Rate.

“Borrowed Money Indebtedness” means, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to Property purchased by such Person,
(d) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding obligations of such Person to creditors
for raw materials, inventory, services and supplies and deferred payments for
services to employees and former employees incurred in the ordinary course of
such Person’s business), (e) all capital lease obligations of such Person,
(f) all FASB 98 lease financing obligations of such Person, (g) all obligations
of others secured by any lien on property or assets owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(h) Interest Rate Risk Indebtedness of such Person, (i) all obligations of such
Person in respect of outstanding letters of credit issued for the account of
such Person and (j) all guarantees of such Person of any of the foregoing.

“Business Day” means any day other than a day on which commercial banks are
authorized or required to close in New York City, New York or Charlotte, North
Carolina.

“Calculation Date” shall have the meaning assigned to such term in the
definition of “Margin Percentage”.

“Capital Expenditures” means, with respect to any Person for any period,
expenditures in respect of fixed or capital assets by such Person, including
capital lease obligations incurred during such period (to the extent not already
included), which would be reflected as additions to Property, plant or equipment
on a balance sheet of such Person and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries), if any, prepared in accordance with GAAP; but
excluding expenditures during such period for the repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

“Carrols Restaurant Group” means Carrols Restaurant Group, Inc., a Delaware
corporation.

“Ceiling Rate” means, on any day, with respect to any Person, the maximum
nonusurious rate of interest permitted for that day by whichever of applicable
federal or New York (or any jurisdiction whose usury laws are deemed to apply to
the Notes or any other Loan Documents

 

3



--------------------------------------------------------------------------------

despite the intention and desire of the parties to apply the usury laws of the
State of New York) laws permits the higher interest rate, stated as a rate per
annum. Without notice to Borrower or any other person or entity, the Ceiling
Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

“Code” means the Internal Revenue Code of 1986, as amended, as now or hereafter
in effect, together with all regulations, rulings and interpretations thereof or
thereunder by the Internal Revenue Service.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 7.2 hereof.

“Continuing Directors” means, with respect to any Person, as of any date of
determination, individuals (a) who were members of the board of directors of
such Person on the Effective Date, (b) whose election or nomination to the board
of directors of such Person was approved by individuals who comprised a majority
of the board of directors of such Person on the Effective Date or (c) whose
election or nomination to the board of directors of such Person was approved by
a majority of the members of the board of directors meeting the criteria set
forth in clause (a) and/or clause (b) above.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Carrols Restaurant Group and the Borrower, are treated as a
single employer under Section 414 of the Code.

“Corporation” means any corporation, limited liability company, partnership,
joint venture, joint stock association, business trust and other business
entity.

“Cover” for Letter of Credit Liabilities shall be effected by paying to Agent in
immediately available funds, to be held by Agent in a collateral account
maintained by Agent at its Principal Office and collaterally assigned as
security for the financial accommodations extended pursuant to this Agreement
using documentation reasonably satisfactory to Agent, in the amount required by
any applicable provision hereof. Such amount shall be retained by Agent in such
collateral account until such time as in the case of the Cover being provided
pursuant to Sections 2.2(a) or 9.3 hereof, the applicable Letter of Credit shall
have expired and the Reimbursement Obligations, if any, with respect thereto
shall have been fully satisfied; provided, however, that at such time if a
Default or Event of Default has occurred and is continuing, Agent shall not be
required to release such amount in such collateral account until such Default or
Event of Default shall have been cured or waived.

“Debt” means, with respect to any Person, the sum, without duplication, of
(a) all borrowings hereunder, (b) any obligation for Borrowed Money Indebtedness
which under GAAP would be shown on the balance sheet of such Person as a
liability (including, without limitation, capitalized lease obligations and FASB
98 lease financing obligations, but excluding reserves for

 

4



--------------------------------------------------------------------------------

deferred income taxes, deferred pension liability and other deferred expenses
and reserves), (c) Indebtedness secured by any Lien existing on Property owned
by such Person, whether or not the Indebtedness secured thereby shall have been
assumed, (d) guarantees by such Person of Borrowed Money Indebtedness and
endorsements (other than endorsements of negotiable instruments for collection
in the ordinary course of business) and (e) Letters of Credit and other letters
of credit (whether drawn or undrawn) for the account of such Person.

“Debt Service” means, with respect to any Person for any period, the sum of
(a) Interest Expense for such period and (b) scheduled principal payments on
obligations included within Debt for such period.

“Default” means an Event of Default or an event which with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.

“Dollars and $” means lawful money of the United States of America.

“EBITDA” means, with respect to any Person, without duplication, for any period,
the consolidated net income (excluding any extraordinary gains or losses) of
such Person plus, to the extent deducted in calculating consolidated net income
of such Person, depreciation, amortization, other non-cash items (including,
without limitation, non-cash expense related to stock options or other equity
compensation plans or grants), Interest Expense, federal, state and foreign
income tax expense, Other Designated Expenses and lease payments pursuant to
FASB 98 lease financing obligations minus to the extent added in calculating
consolidated net income of such Person, non-cash income.

“Effective Date” shall have the meaning assigned to such term in the first
paragraph of this Agreement.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, (ii) in the case of any assignment of a Revolving Loan
Commitment, the Swing Loan Lender and the Issuer, and (iii) unless a Default or
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Carrols
Restaurant Group, the Borrower or any of the Borrower’s or Carrols Restaurant
Group’s Affiliates or Subsidiaries.

“Environmental Claim” means any third party (including Governmental Authorities
and employees) action, lawsuit, claim or proceeding (including claims or
proceedings at common law or under the Occupational Safety and Health Act or
similar laws relating to safety of employees) which seeks to impose liability
for (a) noise; (b) pollution or contamination of the air, surface water, ground
water or land or the clean-up of such pollution or contamination; (c) solid,
gaseous or liquid waste generation, handling, treatment, storage, disposal or
transportation; (d) exposure to Hazardous Substances; (e) the safety or health
of employees or (f) the manufacture, processing, distribution in commerce or use
of Hazardous Substances. An “Environmental Claim” includes, but is not limited
to, a common law action, as well as a proceeding to issue, modify or terminate
an Environmental Permit, or to adopt or amend a regulation to the extent that
such a proceeding attempts to redress violations of an applicable permit,
license, or regulation as alleged by any Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Environmental Liabilities” includes all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including but not limited to:
remedial, removal, response, abatement, investigative, monitoring, personal
injury and damage to property or injuries to persons, and any other related
costs, expenses, losses, damages, penalties, fines, liabilities and obligations,
and all costs and expenses necessary to cause the issuance, reissuance or
renewal of any Environmental Permit including reasonable attorneys’ fees and
court costs.

“Environmental Permit” means any permit, license, approval or other
authorization under any applicable Legal Requirement relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants or Hazardous Substances.

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in Borrower or any of its Subsidiaries or other
applicable Person or any warrants, options or other rights to acquire such
interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the U.S. Department of Labor
thereunder.

“Eurodollar Rate” means for any day during an Interest Period for a LIBOR
Borrowing a rate per annum equal to the lesser of (a) the sum of (i) the
Adjusted LIBOR in effect on the first day of such Interest Period plus (ii) the
applicable Margin Percentage in effect on the first day of such Interest Period
and (b) the Ceiling Rate. Each Eurodollar Rate is subject to adjustments for
reserves, insurance assessments and other matters as provided for in Section 3.3
hereof.

“Eurodollar Reserve Requirement” means, on any day, that percentage (expressed
as a decimal fraction and rounded, if necessary, to the next highest one ten
thousandth [.0001]) which is in effect on such day for determining all reserve
requirements (including, without limitation, basic, supplemental, marginal and
emergency reserves) applicable to “Eurocurrency liabilities,” as currently
defined in Regulation D. Each determination of the Eurodollar Reserve
Requirement by Agent shall be conclusive and binding, absent manifest error, and
may be computed using any reasonable averaging and attribution method.

“Event of Default” shall have the meaning assigned to such term in Section 9
hereof.

“Excess Cash Flow” means, with respect to Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries), without duplication, for
any period, (a) the sum of (i) EBITDA for such period plus (ii) extraordinary
cash gains for such period less (b) the sum of (i)

 

6



--------------------------------------------------------------------------------

all Debt Service paid or payable in cash (other than mandatory prepayments
calculated on the basis of Excess Cash Flow) during such period, (ii) federal,
state and foreign income taxes actually paid during such period,
(iii) Investments of the nature described in clause (e) of the definition of
“Permitted Investments” made by Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) during such period, (iv) extraordinary
cash losses during such period and (v) unfinanced Capital Expenditures
(including the unfinanced portion of Properties acquired) during such period.

“Excess Cash Flow Percentage” means (a) fifty percent (50%) if the Total
Leverage Ratio as of the last day of the immediately preceding fiscal year is
greater than or equal to 4.00 to 1.00, (b) twenty-five percent (25%) if the
Total Leverage Ratio as of the last day of the immediately preceding fiscal year
is greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00 and (c) zero
percent (0%) if the Total Leverage Ratio as of the last day of the immediately
preceding fiscal year is less than 3.00 to 1.00.

“Excluded Entities” means, (a) the following Subsidiaries of the Borrower:
Carrols Realty II Corp., Carrols J. G. Corp., Quanta Advertising Corp., Colorado
Cabana, Inc., Taco Cabana Atlanta, Inc., TC Bevco LLC, Carrols Enterprises,
Inc., Cabana Bevco LLC and Cabana Beverages, Inc. and (b) the following
affiliated entities (which such entities are not Subsidiaries of the Borrower):
Cabana Club of Rockwall, Inc., Cabana Club of Ft. Worth, Inc., Cabana Club of
Ennis, Inc., Cabana Club of Pasadena, Inc., Cabana Club of Webbs Chapel, Inc.,
Cabana Club of Preston, Inc., Cabana Club of Plano, Inc., Cabana Club of Denton,
Inc., Two Pesos Private Club #1, Two Pesos Private Club #3, Cabana Club of
Buckner, Inc., and Cabana Club of Cockrell Hill, Inc.

Borrower may at any time cause any of the above listed entities to no longer be
characterized as an “Excluded Entity” by satisfying the conditions set forth in
Section 8.9 hereof as if such entity were a newly acquired Subsidiary.

“Existing Letters of Credit” means any letters of credit issued under the
Existing Loan Agreement which are outstanding as of the date hereof and
described on Schedule 1.2 hereto.

“Existing Loan Agreement” means that certain Loan Agreement dated as of
December 15, 2004 (as amended, restated, supplemented or otherwise modified) by
and among the Carrols Restaurant Group, Borrower, certain Subsidiaries of the
Borrower party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as agent for the lenders party thereto.

“FASB 98” means Statement Number 98 issued by the Financial Accounting Standards
Board dated May, 1988, as now or hereafter in effect or any successor
pronouncements.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any such day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent in its sole and absolute discretion.

 

7



--------------------------------------------------------------------------------

“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Agent and/or certain of its affiliates dated January 18, 2007.

“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) the sum,
without duplication, of (i) EBITDA of Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) for the 12 months ending on, or
immediately prior to, such day plus (ii) rent expense of Borrower and its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) for such
12-month period (excluding any lease payments pursuant to FASB 98 lease
financing obligations) less (iii) the current portion of federal, state and
foreign income taxes actually paid by Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) during such 12-month period less
(iv) Maintenance Capital Expenditures of Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) for such 12-month period to
(b) the sum, without duplication, of (i) Debt Service of Borrower and its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) for such
12-month period plus (ii) rent expense of Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) for such 12-month period
(excluding lease payments pursuant to FASB 98 lease financing obligations) plus
(iii) Permitted Dividends actually paid by Borrower for such 12-month period.

“Franchise Agreements” means all of the franchise agreements to which Borrower
or any of its Subsidiaries is a party as franchisee, as any of the same may from
time to time be amended, modified, supplemented or restated.

“Funding Loss” means, with respect to (a) Borrower’s payment of principal or
conversion of a LIBOR Borrowing on a day other than the last day of the
applicable Interest Period; (b) Borrower’s failure to borrow, continue or
convert to a LIBOR Borrowing on the date specified by Borrower; (c) Borrower’s
failure to make any prepayment of the Loans (other than Base Rate Borrowings) on
the date specified by Borrower; or (d) any cessation of a Eurodollar Rate to
apply to the Loans or any part thereof pursuant to Section 3.3, in each case
whether voluntary or involuntary, any loss, expense, penalty, premium or
liability actually incurred by any Lender (including but not limited to any loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain a Loan).

“GAAP” means, as to a particular Person, such accounting practice as, in the
opinion of independent certified public accountants of recognized national
standing regularly retained by such Person, conforms at the time to generally
accepted accounting principles, consistently applied for all periods after the
Effective Date so as to present fairly the financial condition, and results of
operations and cash flows, of such Person. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board,
all reports and financial statements required hereunder may be prepared in
accordance with such change so long as Borrower provides to Agent such
disclosures of the impact of such change as Agent may reasonably require. No
such change in any accounting principle or practice shall, in itself, cause a
Default or Event of Default hereunder (but Borrower, Agent and Lenders shall
negotiate in good faith to replace any financial covenants hereunder to the
extent such financial covenants are affected by such change in accounting
principle or practice).

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States, and any political subdivision
of any of the foregoing, and any central bank, agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over Agent, any
Lender, any Obligor or their respective Property.

“Guaranties” means, collectively, (a) the Guaranties dated as of even date
herewith and executed by Carrols Restaurant Group and by each of the current
Subsidiaries of Borrower (other than Excluded Entities and Non-Recourse
Subsidiaries) in favor of Agent, for the benefit of Lenders, and (b) any and all
other guaranties hereafter executed in favor of Agent, for the benefit of
Lenders, relating to the Obligations, as any of them may from time to time be
amended, modified, restated or supplemented.

“Hazardous Substance” means petroleum products, and any hazardous or toxic waste
or substance defined or regulated as such from time to time by any law, rule,
regulation or order described in the definition of “Requirements of
Environmental Law”.

“Hedging Obligations” shall have the meaning assigned to such term in the
definition of “Obligations”.

“Indebtedness” means, without duplication, (a) all items which in accordance
with GAAP would be included in the liability section of a balance sheet (other
than trade accounts payable and accrued expenses (other than Interest Expense)
arising in the ordinary course of business) on the date as of which Indebtedness
is to be determined (excluding, to the extent applicable, capital stock,
surplus, surplus reserves and deferred credits); (b) all guaranties, letter of
credit contingent reimbursement obligations and other contingent obligations in
respect of, or any obligations to purchase or otherwise acquire, Indebtedness of
others; (c) all FASB 98 lease financing obligations; and (d) all Indebtedness
secured by any Lien existing on any interest of the Person with respect to which
Indebtedness is being determined in Property owned subject to such Lien whether
or not the Indebtedness secured thereby shall have been assumed; provided, that
the term “Indebtedness” shall not mean or include any Indebtedness in respect of
which monies sufficient to pay and discharge the same in full (either on the
expressed date of maturity thereof or on such earlier date as such Indebtedness
may be duly called for redemption and payment) shall be deposited with a
depository, agency or trustee reasonably acceptable to Agent in trust or in
escrow for the payment thereof.

“Interest Expense” means, for any period, total interest expense (including,
without limitation, interest expense attributable to capitalized leases and net
costs under interest rate swap, collar, cap or similar agreements providing
interest rate protection and interest expense attributable to FASB 98 lease
financing obligations), determined in accordance with GAAP.

“Interest Options” means the Base Rate and each Eurodollar Rate, and “Interest
Option” means any of them.

“Interest Payment Dates” means (a) for Base Rate Borrowings, the last day of the
first full fiscal quarter ending after the Effective Date and the last day of
each fiscal quarter thereafter

 

9



--------------------------------------------------------------------------------

prior to the Revolving Loan Maturity Date or the Term Loan Maturity Date, as the
case may be, and the Revolving Loan Maturity Date or the Term Loan Maturity
Date, as the case may be; and (b) for LIBOR Borrowings, the end of the
applicable Interest Period (and if such Interest Period exceeds three months’
duration, quarterly, commencing on the first quarterly anniversary of the first
day of such Interest Period) and the Revolving Loan Maturity Date or the Term
Loan Maturity Date, as the case may be.

“Interest Period” means, for each LIBOR Borrowing, a period commencing on the
date such LIBOR Borrowing began and ending on the numerically corresponding day
which is, subject to availability as set forth in Section 3.3(c)(iii), 1, 2, 3,
or 6 (and, if available from all applicable Lenders, 9 or 12) months thereafter,
as Borrower shall elect in accordance herewith; provided, (a) unless Agent shall
otherwise consent, no Interest Period with respect to a LIBOR Borrowing shall
commence on a date earlier than three (3) Business Days after this Agreement
shall have been fully executed; (b) any Interest Period with respect to a LIBOR
Borrowing which would otherwise end on a day which is not a LIBOR Business Day
shall be extended to the next succeeding LIBOR Business Day, unless such LIBOR
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding LIBOR Business Day; (c) any Interest Period with
respect to a LIBOR Borrowing which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of the appropriate calendar month; (d) no Interest Period for
a Revolving Loan shall ever extend beyond the Revolving Loan Maturity Date and
no Interest Period for a Term Loan shall ever extend beyond the Term Loan
Maturity Date, and (e) Interest Periods shall be selected by Borrower in such a
manner that the Interest Period with respect to any portion of the Loans which
shall become due shall not extend beyond such due date.

“Interest Rate Risk Agreement” means an interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar arrangement
entered into by Borrower for the purpose of reducing Borrower’s exposure to
interest rate fluctuations and not for speculative purposes, approved in writing
by Agent (such approval not to be unreasonably withheld), as it may from time to
time be amended, modified, restated or supplemented.

“Interest Rate Risk Indebtedness” means all obligations and Indebtedness of
Borrower with respect to the program for the hedging of interest rate risk
provided for in any Interest Rate Risk Agreement.

“Investment” means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, transfer of Property (other
than transfers in the ordinary course of business) or capital contribution to,
or the incurring of any liability (other than trade accounts payable arising in
the ordinary course of business), contingently or otherwise, in respect of the
Indebtedness of, any Person.

“Issuer” means the issuer (or, where applicable, each issuer) of a Letter of
Credit under this Agreement (including, without limitation, the issuer of any
Existing Letter of Credit).

 

10



--------------------------------------------------------------------------------

“Key Agreements” means the Franchise Agreements, the Lease Agreements, any
document or paper evidencing, securing or otherwise relating to any Subordinated
Indebtedness, the Underlying Lease Agreements and the Purchase Agreements.

“Lease Agreements” means all of the lease agreements to which Borrower or any of
its Subsidiaries is a party as lessee or tenant, as any of the same may from
time to time be amended, modified, supplemented or restated.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority, whether presently existing or arising in the future.

“Letter of Credit” shall have the meaning assigned to such term in Section 2.2
hereof.

“Letter of Credit Liabilities” means, at any time and in respect of any Letter
of Credit, the sum of (a) the amount available for drawings under such Letter of
Credit plus (b) the aggregate unpaid amount of all Reimbursement Obligations at
the time due and payable in respect of previous drawings made under such Letter
of Credit.

“LIBOR” means, for each Interest Period for any LIBOR Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/16th of 1%) equal to the
average of the offered quotations appearing on Telerate Page 3750 (or if such
Telerate Page shall not be available, any successor or similar service as may be
selected by Agent and Borrower) as of 11:00 a.m., Charlotte, North Carolina time
(or as soon thereafter as practicable) on the day two LIBOR Business Days prior
to the first day of such Interest Period for deposits in United States dollars
having a term comparable to such Interest Period and in an amount comparable to
the principal amount of the LIBOR Borrowing to which such Interest Period
relates. If none of such Telerate Page 3750 nor any successor or similar service
is available, then “LIBOR” shall mean, with respect to any Interest Period for
any applicable LIBOR Borrowing, the rate of interest per annum, rounded upwards,
if necessary, to the nearest 1/16th of 1%, quoted by Agent at or before 11:00
a.m., Charlotte, North Carolina time (or as soon thereafter as practicable), on
the date two LIBOR Business Days before the first day of such Interest Period,
to be the arithmetic average of the prevailing rates per annum at the time of
determination and in accordance with the then existing practice in the
applicable market, for the offering to Agent by one or more prime banks selected
by Agent in its sole discretion, in the London interbank market, of deposits in
United States dollars for delivery on the first day of such Interest Period and
having a maturity equal to the length of such Interest Period and in an amount
equal (or as nearly equal as may be) to the LIBOR Borrowing to which such
Interest Period relates. Each determination by Agent of LIBOR shall be
conclusive and binding, absent manifest error, and may be computed using any
reasonable averaging and attribution method.

“LIBOR Borrowing” means each portion of the principal balance of the Loans at
any time bearing interest at a Eurodollar Rate.

“LIBOR Business Day” means a Business Day on which transactions in United States
dollar deposits between lenders may be carried on in the London interbank
market.

 

11



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions and other title exceptions.

“Loans” means the loans provided for by Section 2.1 hereof.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranties,
all Applications, the Security Documents, all instruments, certificates and
agreements now or hereafter executed or delivered by any Obligor to Agent or any
Lender pursuant to any of the foregoing or in connection with the Obligations
(excluding any Interest Rate Risk Agreement) or any commitment regarding the
Obligations, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.

“Maintenance Capital Expenditures” means, for any period, $20,000 multiplied by
the number of restaurants which, as of the first day of such period, had been
operated by the Borrower (or the other applicable Obligor) for a period in
excess of one year.

“Majority Lenders” means, at any time while no Loans are outstanding, Lenders
having at least 50.1% of the aggregate amount of Revolving Loan Commitments, and
at any time while Loans are outstanding, Lenders having at least 50.1% of the
aggregate amount of Term Loans outstanding plus Revolving Loan Commitments
outstanding; provided that if all Revolving Loan Commitments have terminated,
the Majority Lenders shall be Lenders having at least 50.1% of the aggregate
amount of all Loans outstanding.

“Margin Percentage” means, initially, 0.000% with respect to Base Rate
Borrowings and 1.250% with respect to LIBOR Borrowings; provided that the Margin
Percentage shall be determined and adjusted quarterly on the date (each a
“Calculation Date”) ten (10) Business Days after the receipt by the Agent of the
Compliance Certificate and financial statements for the most recently ended
fiscal quarter of the Borrower (commencing with the first full fiscal quarter
after the Effective Date) and shall equal the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Senior Leverage Ratio as of the last day of the most recently ended fiscal
quarter of Borrower calculated by Agent as soon as practicable after receipt by
Agent of all financial reports required under this Agreement with respect to
such fiscal quarter (including a Compliance Certificate) (provided, however,
that if the Margin Percentage is increased as a result of the reported Senior
Leverage Ratio, such increase shall be retroactive to the date that Borrower was
obligated to deliver such financial reports to Agent pursuant to the terms of
this Agreement; and provided further, however, that if the Margin Percentage is
decreased as a result of the reported Senior Leverage Ratio, and such financial
reports are delivered to Agent not more than ten (10) calendar days after the
date required to be delivered pursuant to the terms of this Agreement, such
decrease shall be retroactive to the date that Borrower was obligated to deliver
such financial reports to Agent pursuant to the terms of this Agreement):

 

Senior Leverage Ratio

   LIBOR
Borrowings
Margin
Percentage    Base Rate
Borrowings
Margin
Percentage    Commitment
Fee
Percentage

Greater than or equal to 2.50 to 1.00

   1.500    0.250    0.375

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

   1.250    0.000    0.250

Less than 1.50 to 1.00

   1.000    0.000    0.200

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, (a) if the Borrower fails to
provide the Compliance Certificate as required by Section 7.2 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Margin Percentage shall be equal to the highest Margin
Percentage until such time as an appropriate Compliance Certificate is provided,
at which time the Margin Percentage shall be determined by reference to the
Senior Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding such Calculation Date and (b) in the event
that any financial statement or Compliance Certificate delivered pursuant to
Section 7.2 is shown to be inaccurate (regardless of whether (i) this Agreement
is in effect, or (ii) the Revolving Loan Commitments are in effect, or (iii) any
Loan or Letter of Credit is outstanding when such inaccuracy is discovered or
such financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher Margin
Percentage for any period (an “Applicable Period”) than the Margin Percentage
applied for such Applicable Period, then (A) the Borrower shall immediately
deliver to the Agent a correct Compliance Certificate for such Applicable
Period, (B) the Margin Percentage shall be determined as if the highest Margin
Percentage were applicable for such Applicable Period, and (C) the Borrower
shall immediately pay to the Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with Sections 4.1
and 4.2. Nothing in this paragraph shall limit the rights of the Agent and
Lenders with respect to Section 3.3(f) and Section 9.

“Maximum Revolving Loan Available Amount” means, at any date, an amount equal to
the aggregate of the Revolving Loan Commitments (which amount shall not exceed
$65,000,000).

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any non
cash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out of pocket expenses paid by the Borrower or any
Subsidiary to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than the

 

13



--------------------------------------------------------------------------------

Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries, and the amount of
any reserves established by the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Borrower).

“Non-Recourse Debt” means Debt or that portion of Debt of a Subsidiary of
Borrower as to which (a) neither Borrower nor any Subsidiary of Borrower (other
than a Non-Recourse Subsidiary) provides credit support or is directly or
indirectly liable and (b) no default with respect to such Debt (including any
rights which the holders thereof may have to take enforcement action against
such Subsidiary) would permit (upon notice, lapse of time or both) any holder of
any other Debt of Borrower or any other Subsidiary of Borrower to declare a
default on such other Debt or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

“Non-Recourse Subsidiary” means a Subsidiary of Borrower which (a) has no
Borrowed Money Indebtedness other than Non-Recourse Debt and (b) has been
designated as a Non-Recourse Subsidiary by the Board of Directors of Borrower
and (c) is engaged in the business of providing food services and (d) is not an
Obligor. Concurrently with the financial statements required under Subsections
7.2(a) and (b) hereof, Borrower shall identify all then current Non-Recourse
Subsidiaries in a written notice to Agent.

“Notes” shall have the meaning assigned to such term in Section 2.6 hereof.

“Notice of Account Designation” shall have the meaning assigned to such term in
Section 3.1 hereof.

“Obligations” means, as at any date of determination thereof, the sum of the
following: (a) the aggregate principal amount of Loans outstanding hereunder on
such date, plus (b) the aggregate amount of the outstanding Letter of Credit
Liabilities hereunder on such date, plus (c) all other outstanding liabilities,
obligations and indebtedness of any Obligor under any Loan Document on such
date, plus (d) all existing or future payment and other obligations owing by the
Borrower under any Interest Rate Risk Agreement (which such Interest Rate Risk
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Interest Rate Risk Agreement is executed
(such Obligations under this clause (d) are hereinafter referred to as “Hedging
Obligations”).

“Obligors” means Borrower, Carrols Restaurant Group and each Subsidiary of the
Borrower other than Subsidiaries which are not parties to any Guaranty or
Security Agreement.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited liability company, the certificate of formation and
operating agreement or similar document of such limited liability company; with
respect to a partnership, the partnership agreement

 

14



--------------------------------------------------------------------------------

establishing such partnership and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Loan Document referring to such Organizational
Document and any and all future modifications thereof.

“Other Designated Expenses” means, for any period, (a) consolidated impairment
charges recorded in connection with the application of Financial Accounting
Standard No. 142 “Goodwill and Other Intangibles” and Financial Accounting
Standard No. 144 “Accounting for the Impairment or Disposal of Long Lived
Assets,” or any successor pronouncements, (b) amortization associated with the
excess of purchase price over the value allocated to tangible property or assets
acquired by the Borrower or its consolidated Subsidiaries, and (c) any
non-recurring cash fees, charges or other expenses made or incurred in
connection with (i) the credit facilities under this Agreement or (ii) the
initial public offering by Carrols Restaurant Group completed on December 20,
2006.

“Participant” has the meaning assigned thereto in Section 11.6.

“Past Due Rate” means, on any day, a rate per annum equal to the lesser of
(a) the Ceiling Rate for that day or (b) the Base Rate plus two percent (2%).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Bond Repurchases” means the repurchase of Senior Subordinated Notes
in an aggregate amount not to exceed $30,000,000 so long as (a) no Default or
Event of Default shall have occurred and be continuing (or would result from the
closing of the applicable repurchase) and Agent shall have received adequate
information relating to the applicable repurchase to provide confirmation of
this condition, (b) the notes are repurchased at a price less than or equal to
par and (c) after giving effect to the proposed repurchase, the Senior Leverage
Ratio would be less than 2.50 to 1.00 and Agent shall have received adequate
information relating to the applicable repurchase to provide confirmation of
this condition.

“Permitted Dividends” means dividends or distributions by a Subsidiary of
Borrower to Borrower or to another Subsidiary of Borrower which is an Obligor
and, so long as no Default shall have occurred and be continuing (or would
result from the payment of the applicable dividend), (a) dividends by Borrower
to Carrols Restaurant Group for the sole purpose of funding stock repurchases
described in clause (d) and (h) of the definition of “Permitted Investments” set
forth in this Section 1.1 and (b) in any fiscal year, after the calculation and
payment of the required prepayment provided for in Section 3.2(b)(2), based on
the preceding fiscal year’s Excess Cash Flow, an amount not exceeding the lesser
of (x) 50% of such preceding fiscal year’s Excess Cash Flow which may be
distributed to Carrols Restaurant Group or (y) the maximum amount permitted to
be distributed at such time under the present terms of the documents evidencing
the Subordinated Indebtedness under the Senior Subordinated Notes.
Notwithstanding anything to the contrary set forth herein, the aggregate of
Permitted Dividends of the nature described in clause (b) of this definition and
Investments of the nature described in clause (e) of the definition of
“Permitted Investments” paid or made, as the case may be, by Borrower and its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) during any
fiscal year may not exceed 50% of the preceding fiscal year’s Excess Cash Flow.

 

15



--------------------------------------------------------------------------------

“Permitted Holders” means BIB Holdings (Bermuda) Ltd., Madison Dearborn Capital
Partners, L.P., Madison Dearborn Capital Partners II, L.P., any member of
executive management (vice president or more senior) of Carrols Restaurant Group
or Borrower as of the Effective Date and/or one or more of their respective
Affiliates.

“Permitted Investments” means: (a) readily marketable securities issued or fully
guaranteed by the United States of America with maturities of not more than one
year; (b) commercial paper rated “Prime 1” by Moody’s Investors Service, Inc. or
“A-1” by Standard and Poor’s Ratings Services with maturities of not more than
180 days; (c) certificates of deposit or repurchase obligations issued by any
U.S. domestic bank having capital surplus of at least $100,000,000 or by any
other financial institution acceptable to Agent, all of the foregoing having a
maturity of not more than one year from the date of issuance thereof; (d) so
long as no Default shall have occurred and be continuing (or would result from
the closing of the applicable repurchase), repurchases of stock of Carrols
Restaurant Group (including rights, options or warrants to acquire such stock)
from employees of Carrols Restaurant Group or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees, in an aggregate amount not to exceed $2,000,000 in
any fiscal year; provided, however, that amounts not expended in any fiscal year
may be expended in succeeding fiscal years so long as no more than $6,000,000 is
so expended in any fiscal year; (e) Investments in Non-Recourse Subsidiaries or
in entities in which Borrower’s ownership interest is less than 50% and which
are engaged in the food services business so long as such Investments do not
exceed, in the aggregate after the first day of the fiscal quarter which begins
subsequent to the Effective Date to the end of the most recent fiscal quarter
ending prior to the relevant date of determination, the lesser of
(i) $25,000,000 or (ii) 50% of the sum of cumulative net income of Borrower and
its Subsidiaries (other than Non-Recourse Subsidiaries) for such period, on a
consolidated basis and determined in accordance with GAAP plus, to the extent
deducted in cumulative net income, Other Designated Expenses, (f) Permitted Bond
Repurchases, (g) Investments by Borrower or any of its Subsidiaries in Borrower
or any of its Subsidiaries, including Investments in Persons which after giving
effect thereto will become a wholly-owned Subsidiary of Borrower (subject to
compliance with the other provisions of this Agreement) so long as (i) any
Borrowed Money Indebtedness of any Obligor to any other Obligor shall be
subordinated to the Obligations in a manner reasonably acceptable to Agent and
(ii) any Investments by an Obligor pursuant to this clause (g) shall be made in
another Obligor and (h) Permitted Repurchases in an aggregate amount not to
exceed the lesser of (i) 50% of the Net Proceeds of the applicable Specified
Asset Sale and (ii) the maximum amount of stock of Carrols Restaurant Group that
is permitted to be repurchased at such time under the present terms of the
documents evidencing the Subordinated Indebtedness under the Senior Subordinated
Notes. Notwithstanding anything to the contrary set forth herein, the aggregate
of Permitted Dividends of the nature described in clause (b) of the definition
of “Permitted Dividends” and Investments of the nature described in clause
(e) of this definition paid or made, as the case may be, by Borrower and its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) during any
fiscal year may not exceed 50% of the preceding fiscal year’s Excess Cash Flow.

“Permitted Liens” means each of the following: (a) artisans’ or mechanics’ Liens
arising in the ordinary course of business, and Liens for taxes, but only to the
extent that payment thereof shall not at the time be due or if due, the payment
thereof is being diligently contested in good faith and adequate reserves
computed in accordance with GAAP have been set aside

 

16



--------------------------------------------------------------------------------

therefor; (b) Liens in effect on the Effective Date and disclosed to the Lenders
in the financial statements delivered on or prior to the Effective Date pursuant
to Section 6.2 hereof and in a schedule hereto, provided that neither the
Borrowed Money Indebtedness secured thereby nor the Property covered thereby
shall increase after the Effective Date without the prior written consent of the
Majority Lenders; (c) normal encumbrances and restrictions on title which do not
secure Borrowed Money Indebtedness and which do not have a material adverse
effect on the value or utility of the applicable Property; (d) Liens in favor of
Agent or any Lender or Affiliate thereof under the Loan Documents and Liens
securing Interest Rate Risk Indebtedness entered into with a Person that was a
Lender or an Affiliate of a Lender at the time such Interest Rate Risk
Indebtedness is entered into (but not to any Person which is not, at such time,
a Lender or an Affiliate of a Lender); (e) Liens incurred or deposits made in
the ordinary course of business (i) in connection with worker’s compensation,
unemployment insurance, social security and other like laws, or (ii) to secure
insurance in the ordinary course of business, the performance of bids, tenders,
contracts, leases, licenses, statutory obligations, surety, appeal and
performance bonds and other similar obligations incurred in the ordinary course
of business, not, in any of the cases specified in this clause (ii), incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of Property; (f) attachments, judgments and other
similar Liens arising in connection with court proceedings, provided that the
execution and enforcement of such Liens are effectively stayed and the claims
secured thereby are being actively contested in good faith with adequate
reserves made therefor in accordance with GAAP; (g) Liens imposed by law,
including, without limitation, landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and vendors’ liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested in good faith by appropriate proceedings if adequate
reserves with respect thereto are maintained in accordance with GAAP; (h) zoning
restrictions, easements, licenses, reservations, provisions, covenants,
conditions, waivers, and restrictions on the use of Property, and which do not
in any case singly or in the aggregate (i) materially impair the present use or
value of the Properties of the Obligors, taken as a whole or (ii) materially
interfere with the ordinary conduct of the business of any Obligor; (i) Liens
securing purchase money Indebtedness permitted under Section 8.1 hereof and
covering the Property so purchased; (j) capital leases and sale/leaseback
transactions permitted under the other provisions of this Agreement; (k) Liens
in favor of unaffiliated third parties securing purchase money or acquisition
and/or development Indebtedness (or Indebtedness incurred to refinance
acquisition and/or development costs of a restaurant so long as the proceeds of
such refinancing are included in the calculation of Excess Cash Flow for the
applicable period) permitted under Section 8.1(e) hereof incurred after the
Effective Date and covering assets of restaurants acquired or developed by the
Borrower or its Subsidiaries after the Effective Date, provided, however, that
(i) the Liens securing such Indebtedness may not cover any Property other than
the Property being acquired or developed and (ii) such Indebtedness may not
exceed 100% of the fair market value of the property and equipment acquired or
developed at the time of acquisition or development; (l) pre-existing Liens
securing pre-existing Borrowed Money Indebtedness permitted under Section 8.1(e)
hereof covering Property of Subsidiaries or businesses acquired after the
Effective Date (provided, however, that no such Liens were created and no such
Borrowed Money Indebtedness was incurred at the instigation of Borrower in
contemplation of the acquisition of such Subsidiary), and (m) extensions,
renewals and replacements of Liens referred to in clauses (a) through (l) of
this definition; provided that any such extension, renewal or replacement Lien
shall be limited to

 

17



--------------------------------------------------------------------------------

the Property or assets covered by the Lien extended, renewed or replaced and
that the Borrowed Money Indebtedness secured by any such extension, renewal or
replacement Lien shall be in an amount not greater than the amount of the
Indebtedness secured by the Lien extended, renewed or replaced.

“Permitted Repurchase” means the repurchase of the equity interests of Carrols
Restaurant Group that is funded with the Net Proceeds of a Specified Asset Sale
that are not used to prepay the Term Loans pursuant Section 3.2(b)(1) of this
Agreement.

“Person” means any individual, Corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by Borrower or any member of the Controlled Group
for employees of Borrower or any member of the Controlled Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.

“Pollo Subsidiaries” means Pollo Franchise, Inc., a Florida corporation, and
Pollo Operations, Inc., a Florida corporation.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or a Specified Asset Sale) of any property or asset of the
Borrower or any of its Subsidiaries, other than (x) sales of Inventory, used or
surplus equipment and Permitted Investments in the ordinary course of business,
(y) sales, transfers and dispositions by the Borrower to any of its Subsidiaries
or made by any Subsidiary of the Borrower to the Borrower or to any other
Subsidiary of the Borrower (provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a party to a Guaranty shall be
made in compliance with Section 8.7), and (z) other sales by the Borrower or any
of its Subsidiaries (other than Excluded Entities) which do not exceed, in the
aggregate, $5,000,000 in any fiscal year; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any of its Subsidiaries, but only to the extent that
the Net Proceeds therefrom have not been applied to repair, restore or replace
such property or asset within 270 days after such event; or

(c) the issuance of any Borrowed Money Indebtedness after closing by Borrower or
any of its Subsidiaries (other than Excluded Entities).

“Prime Rate” means, on any day, the prime rate for that day as determined from
time to time by Wachovia. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate or a favored rate, and Wachovia,
Agent and each Lender disclaims any statement, representation or warranty to the
contrary. Wachovia, Agent or any Lender may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate.

 

18



--------------------------------------------------------------------------------

“Principal Office” means the principal office of Agent, presently located at the
address set forth on Schedule 1.1 hereto.

“Proper Form” means in form and substance reasonably satisfactory to Agent.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Purchase Agreements” means, collectively, each purchase agreement heretofore or
hereafter entered into by Borrower or any other Obligor providing for the
acquisition of Burger King or other restaurants (or any merger agreement
providing for the acquisition of the Equity Interests in and to a Person owning
any such Burger King or other restaurants), as any of the same may from time to
time be amended, modified, restated or supplemented.

“Quarterly Dates” means the last day of each fiscal quarter, provided that if
any such date is not a Business Day, then the relevant Quarterly Date shall be
the next succeeding Business Day.

“Quarterly Financial Statements” means the quarterly financial statements of a
Person, which statements shall include a balance sheet as of the end of such
fiscal quarter and an income statement and a statement of cash flows for such
fiscal quarter and for the fiscal year to date, subject to normal year-end
adjustments, all setting forth in comparative form the corresponding figures as
of the end of and for the corresponding fiscal quarter of the preceding year,
prepared in accordance with GAAP in all material respects except that such
statements are condensed and exclude detailed footnote disclosures and certified
by the chief financial officer or other authorized officer of such Person as
fairly presenting, in all material respects, the financial condition of such
person as of such date.

“Rate Designation Date” means that Business Day which is (a) in the case of Base
Rate Borrowings, 11:00 a.m., Charlotte, North Carolina time, on the date of such
borrowing and (b) in the case of LIBOR Borrowings, 11:00 a.m., Charlotte, North
Carolina time, on the date three (3) LIBOR Business Days preceding the first day
of any proposed Interest Period.

“Rate Designation Notice” means a written notice substantially in the form of
Exhibit B.

“Refinancing” shall have the meaning assigned to such term in Section 2.7(a)
hereof.

“Register” shall have the meaning assigned to such term in Section 11.6 hereof.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulatory Change” means with respect to any Lender, any change on or after the
date of this Agreement in any Legal Requirement (including, without limitation,
Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender under any Legal Requirements (whether or not having the force of
law) by any Governmental Authority.

 

19



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, as at any date, the obligations of Borrower
then outstanding, or which may thereafter arise, in respect of Letters of Credit
under this Agreement, to reimburse the applicable Issuer for the amount paid by
such Issuer in respect of any drawing under such Letters of Credit, which
obligations shall at all times be payable in Dollars notwithstanding any such
Letter of Credit being payable in a currency other than Dollars.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Extension of Credit” means a request for extension of credit duly
executed by the chief executive officer, president, chief financial officer or
treasurer of Borrower, appropriately completed and substantially in the form of
Exhibit A attached hereto.

“Requirements of Environmental Law” means all requirements imposed by any law
(including for example and without limitation The Resource Conservation and
Recovery Act and The Comprehensive Environmental Response, Compensation, and
Liability Act), rule, regulation, or order of any federal, state or local
executive, legislative, judicial, regulatory or administrative agency, board or
authority in effect at the applicable time which relate to (a) noise;
(b) pollution, protection or clean-up of the air, surface water, ground water or
land; (c) solid, gaseous or liquid waste generation, treatment, storage,
disposal or transportation; (d) exposure to Hazardous Substances; (e) the safety
or health of employees or (f) regulation of the manufacture, processing,
distribution in commerce, use, discharge or storage of Hazardous Substances.

“Restricted Indebtedness” means Borrowed Money Indebtedness of the Borrower or
any of its Subsidiaries, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Section 8 hereof.

“Revolving Loan” means a Loan made pursuant to Section 2.1(a) hereof.

“Revolving Loan Availability Period” means, for each Revolving Loan Lender, the
period from and including the Effective Date to (but not including) the
Revolving Loan Termination Date.

“Revolving Loan Commitment” means, as to any Revolving Loan Lender, the
obligation, if any, of such Revolving Loan Lender to make Revolving Loans and
incur or participate in Letter of Credit Liabilities and Swing Loans in an
aggregate principal amount at any one time outstanding up to (but not exceeding)
the amount, if any, set forth opposite such Revolving Loan Lender’s name on the
Register, or otherwise provided for in an Assignment and Assumption Agreement
(as the same may be reduced from time to time pursuant to Section 2.3 hereof).

“Revolving Loan Commitment Percentage” means, as to any Revolving Loan Lender,
the percentage equivalent of a fraction the numerator of which is the amount of
such Lender’s Revolving Loan Commitment (or if the Revolving Loan Commitments
have terminated, such Lender’s outstanding Revolving Loans) and the denominator
of which is the aggregate of the Revolving Loan Commitments of all Lenders (or
if the Revolving Loan Commitments have terminated, the aggregate amount of all
Revolving Loans).

 

20



--------------------------------------------------------------------------------

“Revolving Loan Lender” means each Lender with (a) prior to the Revolving Loan
Termination Date, a Revolving Loan Commitment and (b) on and after the Revolving
Loan Termination Date, any outstanding Revolving Loan Obligations.

“Revolving Loan Maturity Date” means the maturity date of the Revolving Notes,
March 9, 2012.

“Revolving Loan Obligations” means, as at any date of determination thereof, the
sum of the following (determined without duplication): (a) the aggregate
principal amount of Revolving Loans and Swing Loans outstanding hereunder plus
(b) the aggregate amount of the Letter of Credit Liabilities hereunder.

“Revolving Loan Termination Date” means the earlier of (a) the Revolving Loan
Maturity Date, (b) the date of termination in full of the Revolving Loan
Commitment by the Borrower in accordance with Section 2.3 hereof or (c) the date
specified by Agent in accordance with Section 9.1 hereof.

“Revolving Notes” means the Notes of Borrower evidencing the Revolving Loans, in
the form of Exhibit D hereto.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Security Agreements” means security agreements, each in Proper Form, executed
or to be executed by Borrower (or any other applicable Subsidiary of Borrower or
other applicable Person) in favor of Agent covering all of the issued and
outstanding equity interests in and to Borrower and each Subsidiary of Borrower
(other than Excluded Entities and Non-Recourse Subsidiaries).

“Security Documents” means, collectively, the Security Agreements and any and
all other security documents now or hereafter executed and delivered by any
Obligor to secure all or any part of the Obligations, as any of them may from
time to time be amended, modified, restated or supplemented.

“Senior Leverage Ratio” means, as of any day, the ratio of (a) Debt (other than
Subordinated Indebtedness and standby letters of credit issued in support of
insurance coverage in an aggregate amount not exceeding $15,000,000) of Borrower
and its consolidated Subsidiaries (other than Non-Recourse Subsidiaries) as of
such date to (b) EBITDA of Borrower and its consolidated Subsidiaries (other
than Non-Recourse Subsidiaries) for the 12 months ending on, or immediately
prior to, such date; provided however, that for purposes of this ratio only, so
long as Borrower shall have delivered to Agent financial information in Proper
Form

 

21



--------------------------------------------------------------------------------

regarding the Property acquired which discloses the prior operating results of
such Property, the pro forma effect of any acquisition by Borrower or any of its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) of any Property
or business, and of any new restaurant opened, during such 12-month period shall
be included in EBITDA of Borrower and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries) for such period as if such acquisition or opening of
a new restaurant, as the case may be, occurred on the first day of such period.
Borrower agrees that, in calculating the Senior Leverage Ratio, the leases
executed in connection with any sale/leaseback transaction which provides for a
sales price equal to or greater than $20,000,000 shall be treated as if they had
been in effect for the entire calculation period.

“Senior Subordinated Notes” means Senior Subordinated Notes due 2013 in the
aggregate principal amount of $180,000,000 issued by Borrower (without amendment
except as agreed to in writing by the Majority Lenders or as otherwise permitted
under Section 8.15 hereof).

“Significant Transaction” means any sale, transfer or other disposition, in one
transaction or a series of related transactions, of any equity interests issued
by any Subsidiary (other than an Excluded Entity).

“Solvent” means, as to Carrols Restaurant Group and its Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

“Specified Asset Sales” means the sale by the Borrower of Property consisting of
Burger King restaurant units in up to ten (10) separate sales; provided that an
aggregate amount of gross proceeds from all such sales shall not exceed
$50,000,000 during the term of this Agreement; provided further that with
respect to each such sale:

(a) the Borrower and its Subsidiaries shall have provided to the Agent a
Compliance Certificate prior to the consummation of such sale evidencing that,
after giving pro forma effect to such sale, any related Permitted Repurchase and
any prepayment of the Term Loan pursuant to Section 3.2(b)(1)(B):

(i) each of the Senior Leverage Ratio and Total Leverage Ratio is at least 0.25
below the applicable ratio set forth in clause (a) or (b) (as applicable) of
Section 7.3; and

(ii) the Borrower and its Subsidiaries will be in compliance with the other
financial covenant set forth in Section 7.3;

(b) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such sale, any related Permitted Repurchase
and any prepayment of the Term Loan pursuant to Section 3.2(b)(1)(B);

 

22



--------------------------------------------------------------------------------

(c) such sale shall be permitted by the terms of the documents evidencing the
Subordinated Indebtedness under the Senior Subordinated Notes; and

(d) the Borrower shall apply the Net Proceeds of such sale to the prepayment of
the Term Loan pursuant to Section 3.2(b)(1) of this Agreement.

“Stated Rate” means the effective weighted per annum rate of interest applicable
to the Loans; provided, that if on any day such rate shall exceed the Ceiling
Rate for that day, the Stated Rate shall be fixed at the Ceiling Rate on that
day and on each day thereafter until the total amount of interest accrued at the
Stated Rate on the unpaid principal balances of the Loans plus the Additional
Interest equals the total amount of interest which would have accrued if there
had been no Ceiling Rate. If the Loans mature (or are prepaid) before such
equality is achieved, then, in addition to the unpaid principal and accrued
interest then owing pursuant to the other provisions of the Loan Documents,
Borrower promises to pay on demand to the order of each applicable Lender
interest in an amount equal to the excess (if any) of (a) the lesser of (i) the
total interest which would have accrued on such Loan if the Stated Rate had been
defined as equal to the Ceiling Rate from time to time in effect and (ii) the
total interest which would have accrued on such Loan if the Stated Rate were not
so prohibited from exceeding the Ceiling Rate, over (b) the total interest
actually accrued on such Loan to such maturity (or prepayment) date. Without
notice to Borrower or any other Person, the Stated Rate shall automatically
fluctuate upward and downward in accordance with the provisions of this
definition.

“Subordinated Indebtedness” means all Indebtedness of Borrower and its
Subsidiaries which has been subordinated on terms and conditions satisfactory to
the Majority Lenders, in their sole discretion, to the Obligations, whether now
existing or hereafter incurred. Indebtedness shall not be considered as
“Subordinated Indebtedness” unless and until Agent shall have received copies of
the documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in Proper Form, duly executed by the holder or holders
of such Indebtedness and evidencing the terms and conditions of subordination
required by the Majority Lenders. The term “Subordinated Indebtedness” shall
include Indebtedness under the Senior Subordinated Notes and any Indebtedness
issued in exchange therefor which is governed by subordination provisions
substantially identical to those governing the Senior Subordinated Notes.

“Subsidiary” means, as to a particular parent Corporation, any Corporation of
which more than 50% of the indicia of equity rights (whether outstanding capital
stock or otherwise) is at the time directly or indirectly owned by, such parent
Corporation.

“Swing Loan” shall mean a Loan made pursuant to Section 2.1(c) hereof.

“Swing Loan Availability Period” shall mean the period from and including the
Effective Date to (but not including) the Revolving Loan Termination Date.

“Swing Loan Lender” means Wachovia, in its capacity as the Swing Loan Lender
hereunder.

 

23



--------------------------------------------------------------------------------

“Swing Note” shall mean that certain promissory note dated as of the Effective
Date herewith in the original principal amount of $5,000,000 executed by
Borrower payable to the order of the Swing Loan Lender.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Borrower or a Subsidiary of Borrower
is or may become obligated to make (a) any payment in connection with a purchase
by any third party from a Person other than Borrower or a Subsidiary of Borrower
of any Equity Interest or Restricted Indebtedness or (b) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of Borrower or Subsidiaries
of Borrower (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

“Taco Cabana Subsidiaries” means Taco Cabana, Inc., a Delaware corporation, TP
Acquisition Corp., a Texas corporation, Get Real, Inc., a Delaware corporation,
Texas Taco Cabana, L.P., a Texas limited partnership, T.C. Management, Inc., a
Delaware corporation, T.C. Lease Holdings III, V and VI, Inc., a Texas
corporation, Colorado Cabana, Inc., a Colorado corporation, Taco Cabana Atlanta,
Inc., a Delaware corporation, TC Bevco LLC, a Texas limited liability company,
Cabana Bevco LLC, a Texas limited liability company, Cabana Beverages, Inc., a
Texas corporation and TPAQ Holding Corporation, a Delaware corporation.

“Taxes” shall have the meaning assigned to such term in Section 4.1(d).

“Term Loan” means a Loan made pursuant to Section 2.1(b) hereof in an aggregate
principal amount not to exceed $120,000,000.

“Term Loan Lender” means each Lender with any outstanding Term Loans.

“Term Loan Maturity Date” means March 9, 2013; provided that, if the Senior
Subordinated Notes have not been refinanced on or prior to June 30, 2012 on
terms and conditions satisfactory to Agent (such terms to include, without
limitation, a maturity date at least six (6) months after the Term Loan Maturity
Date), the Term Loan Maturity Date shall be September 30, 2012.

“Term Notes” means the Notes of Borrower evidencing the Term Loans, in the form
of Exhibit C hereto.

“Total Leverage Ratio” means, as of any day, the ratio of (a) Debt (other than
standby letters of credit issued in support of insurance coverage in an
aggregate amount not exceeding $15,000,000) of Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) as of such date to
(b) EBITDA of Borrower and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries) for the 12 months ending on, or immediately prior to,
such date; provided however, that for purposes of this ratio only, so long as
Borrower shall have delivered to Agent financial information in Proper Form
regarding the Property acquired which discloses the prior operating results of
such Property, the pro forma effect of any acquisition by Borrower or any of its
consolidated Subsidiaries (other than Non-Recourse Subsidiaries) of any

24



--------------------------------------------------------------------------------

Property or business, and of any new restaurant opened, during such 12-month
period shall be included in EBITDA of Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) for such period as if such acquisition or
opening of a new restaurant, as the case may be, occurred on the first day of
such period. Borrower agrees that, in calculating the Total Leverage Ratio, the
leases executed in connection with any sale/leaseback transaction which provides
for a sales price equal to or greater than $20,000,000 shall be treated as if
they had been in effect for the entire calculation period.

“Underlying Lease Agreements” means any and all lease agreements (other than the
Lease Agreements) now or hereafter affecting any of the Property covered by any
of the Lease Agreements and which is superior to the applicable Lease Agreement,
as any of the same may from time to time be amended, modified, supplemented or
restated.

“Unfunded Liabilities” means, with respect to any Plan, at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent actuarial valuation report for such Plan,
but only to the extent that such excess represents a potential liability of any
member of the Controlled Group to the PBGC or a Plan under Title IV of ERISA.
With respect to multi-employer Plans, the term “Unfunded Liabilities” shall also
include contingent liability for withdrawal liability under Section 4201 of
ERISA to all multi-employer Plans to which Borrower or any member of a
Controlled Group for employees of Borrower contributes in the event of complete
withdrawal from such plans.

“Wachovia” means, Wachovia Bank, National Association, a national banking
association and its successors.

1.2 Miscellaneous. The words “hereof,” “herein,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement. The term “annualized”
as used herein shall mean the multiplication of the applicable amount for any
given period by a fraction, the numerator of which is 365 and the denominator of
which is the number of days elapsed in such period.

1.3 Other Definitions and Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties,

 

25



--------------------------------------------------------------------------------

including cash, securities, accounts and contract rights, (i) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, and (k) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5 References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Legal Requirement shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Legal Requirement.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.7 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Application
therefor, whether or not such maximum face amount is in effect at such time.

 

2. Commitments and Loans.

2.1 Loans. Each Lender severally agrees, subject to all of the terms and
conditions of this Agreement (including, without limitation, Sections 5.1 and
5.2 hereof), to make Loans as follows:

(a) Revolving Loans. From time to time on or after the Effective Date and during
the applicable Revolving Loan Availability Period, each Revolving Loan Lender
shall make loans under this Section 2.1(a) to Borrower in an aggregate principal
amount at any one time outstanding (including its Revolving Loan Commitment
Percentage of all Swing Loans and all Letter of Credit Liabilities at such time)
up to but not exceeding such Lender’s Revolving Loan Commitment Percentage of
the Maximum Revolving Loan Available Amount. Subject to the conditions in this
Agreement, any such Revolving Loan repaid prior to the Revolving Loan
Termination Date may be reborrowed pursuant to the terms of this Agreement;
provided, that

 

26



--------------------------------------------------------------------------------

any and all such Revolving Loans shall be due and payable in full at the end of
the Revolving Loan Availability Period. The aggregate of all Revolving Loans to
be made by the Lenders in connection with a particular borrowing shall be equal
to an integral multiple of $100,000. Notwithstanding the foregoing, the
aggregate amount of all Revolving Loans (including, without limitation, all
Swing Loans) shall not at any time exceed the Maximum Revolving Loan Available
Amount less all Letter of Credit Liabilities.

(b) Term Loans. On the Effective Date, each Term Loan Lender shall make a loan
to Borrower in the amount set forth opposite such Term Loan Lender’s name on the
Register.

(c) Swing Loans. From time to time on or after the Effective Date and during the
Swing Loan Availability Period, provided no Default or Event of Default has
occurred which is continuing, the Swing Loan Lender shall make loans under this
Section 2.1(c) to Borrower in an aggregate principal amount at any one time
outstanding up to but not exceeding $5,000,000. Swing Loans shall constitute
“Revolving Loans” for all purposes hereunder, except that until such time as the
other Revolving Loan Lenders shall have purchased a participating interest in
such Swing Loans as provided for herein, such Swing Loans shall only be
considered a utilization of the Revolving Loan Commitment of the Swing Loan
Lender (and following such a purchase of a participating interest, the Revolving
Loan Commitment of each Lender shall be considered utilized by the amount of
such participating interest and the amount of the Swing Loan Lender’s Revolving
Loan Commitment considered to be utilized shall be decreased by the aggregate
amount of such participating interests). Notwithstanding the foregoing sentence,
the aggregate amount of all Revolving Loans (including, without limitation, all
Swing Loans) shall not at any time exceed the Maximum Revolving Loan Available
Amount less all Letter of Credit Liabilities. Subject to the conditions in this
Agreement, any Swing Loan repaid prior to the Revolving Loan Termination Date
may be reborrowed pursuant to the terms of this Agreement; provided, that any
and all such Swing Loans shall be due and payable in full at the end of the
Swing Loan Availability Period. At any time, upon the request of the Swing Loan
Lender, each Revolving Loan Lender (other than the Swing Loan Lender) shall, on
the first Business Day after such request is made, purchase a participating
interest in any one or more Swing Loans made in accordance with the first
sentence of this Section 2.1(c) in an amount equal to its Revolving Loan
Commitment Percentage of such Swing Loans. Each Revolving Loan Lender will
immediately transfer to the Swing Loan Lender, in immediately available funds,
the amount of its participation. Whenever, at any time after the Swing Loan
Lender has received from any Lender such Lender’s participation in a Swing Loan,
the Swing Loan Lender receives payment on account thereof, the Swing Loan Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it. Each Revolving Loan Lender’s obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense of other right which such Lender or any other
Person may have against the Swing Loan Lender or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default
or the termination of any Revolving Loan Commitment; (iii) any adverse change in
the condition (financial or otherwise) of any Obligor or

 

27



--------------------------------------------------------------------------------

any other Lender; (iv) any breach of this Agreement or any other Loan Document
by any Obligor or any other Lender, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Each Swing
Loan, once so participated, shall cease to be a Swing Loan for the purposes of
this Agreement, but shall be a Revolving Loan. The Borrower shall pay to the
Swing Loan Lender on demand the amount of such Swing Loans to the extent amounts
received from the Revolving Loan Lenders are not sufficient to repay in full the
outstanding Swing Loans requested or required to be refunded. In addition, the
Borrower hereby authorizes the Agent to charge any account maintained by the
Borrower with the Swing Loan Lender (up to the amount available therein) in
order to immediately pay the Swing Loan Lender the amount of such Swing Loans to
the extent amounts received from the Revolving Loan Lenders are not sufficient
to repay in full the outstanding Swing Loans requested or required to be
refunded. If any portion of any such amount paid to the Swing Loan Lender shall
be recovered by or on behalf of the Borrower from the Swing Loan Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Loan Lenders in accordance with their respective
Revolving Loan Commitment Percentages. Each Swing Loan shall be in an amount
equal to $100,000 or a multiple thereof.

2.2 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
and on the condition that aggregate Letter of Credit Liabilities shall never
exceed $25,000,000, (i) Borrower shall have the right to, in addition to Loans
provided for in Section 2.1 hereof, utilize the Revolving Loan Commitments from
time to time during the Revolving Loan Availability Period by obtaining the
issuance of standby letters of credit denominated in Dollars for the account of
Borrower if Borrower shall so request in the notice referred to in
Section 2.2(b)(i) hereof (the Existing Letters of Credit and such standby
letters of credit as any of them may be amended, supplemented, extended or
confirmed from time to time, being herein collectively called the “Letters of
Credit”) and (ii) Wachovia agrees to issue such Letters of Credit (other than
the Existing Letters of Credit). Upon the date of the issuance of a Letter of
Credit (or, in the case of the Existing Letters of Credit, on the Effective
Date), the applicable Issuer shall be deemed, without further action by any
party hereto, to have sold to each Revolving Loan Lender, and each such Lender
shall be deemed, without further action by any party hereto, to have purchased
from the applicable Issuer, a participation, to the extent of such Lender’s
Revolving Loan Commitment Percentage, in such Letter of Credit and the related
Letter of Credit Liabilities, which participation shall terminate on the earlier
of the expiration date of such Letter of Credit or the Revolving Loan
Termination Date. No Letter of Credit shall have an expiration date later than
two (2) years from date of issuance. Any Letter of Credit that shall have an
expiration date after the end of the Revolving Loan Availability Period shall be
subject to Cover or backed by a standby letter of credit in form and substance,
and issued by a Person, acceptable to Agent in its sole discretion. Wachovia or,
with the prior approval of Borrower and Agent, another Lender shall be the
Issuer of each Letter of Credit (other than the Existing Letters of Credit).
Notwithstanding anything contained herein to the contrary, the Borrower agrees
that no Existing Letter of Credit shall be renewed and that upon the stated
expiry of each Existing Letter of Credit, Wachovia shall (upon the request of
the Borrower) issue a Letter of Credit hereunder to replace such Existing Letter
of Credit.

 

28



--------------------------------------------------------------------------------

(b) Additional Provisions. The following additional provisions shall apply to
each Letter of Credit:

(i) Borrower shall give Agent notice requesting each issuance of a Letter of
Credit hereunder as provided in Section 4.3 hereof, an Application therefor
completed to the reasonable satisfaction of the Issuer and shall furnish such
additional information regarding such transaction as Agent or Issuer may
reasonably request. Upon receipt of such notice, Agent shall promptly notify the
applicable Issuer and each Revolving Loan Lender of the contents thereof and of
such Lender’s Revolving Loan Commitment Percentage of the amount of such
proposed Letter of Credit.

(ii) No Letter of Credit may be issued if after giving effect thereto the sum of
(A) the aggregate outstanding principal amount of Revolving Loans and Swing
Loans plus (B) the aggregate Letter of Credit Liabilities would exceed the
Maximum Revolving Loan Available Amount. On each day during the period
commencing with the issuance of any Letter of Credit and until such Letter of
Credit shall have expired or been terminated, the Revolving Loan Commitment of
each Revolving Loan Lender shall be deemed to be utilized for all purposes
hereof in an amount equal to such Lender’s Revolving Loan Commitment Percentage
of the amount then available for drawings under such Letter of Credit (or any
unreimbursed drawings under such Letter of Credit).

(iii) Upon receipt from the beneficiary of any Letter of Credit of any demand
for payment thereunder, Agent shall promptly notify the applicable Issuer,
Borrower and each Revolving Loan Lender as to the amount to be paid as a result
of such demand and the payment date therefor. If at any time prior to the
earlier of the expiration date of a Letter of Credit or the Revolving Loan
Termination Date any Issuer shall have made a payment to a beneficiary of a
Letter of Credit in respect of a drawing under such Letter of Credit, each
Revolving Loan Lender will pay to Agent immediately upon demand by such Issuer
at any time during the period commencing after such payment until reimbursement
thereof in full by Borrower, an amount equal to such Lender’s Revolving Loan
Commitment Percentage of such payment, together with interest on such amount for
each day from the date of demand for such payment (or, if such demand is made
after 1:00 p.m. Charlotte time on such date, from the next succeeding Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to the Federal Funds Rate for such period. To the extent that it
is ultimately determined that the Borrower is relieved of its obligation to
reimburse the applicable Issuer because of such Issuer’s gross negligence or
willful misconduct in determining that documents received under any applicable
Letter of Credit comply with the terms thereof, the applicable Issuer shall be
obligated to refund to the paying Lenders all amounts paid to such Issuer to
reimburse such Issuer for the applicable drawing under such Letter of Credit.

(iv) Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse Agent, on the date on which the Agent notifies Borrower of the date
and amount of any payment by any Issuer of any drawing under a Letter of Credit,
for the amount paid by any Issuer upon such drawing, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
waived. Such reimbursement may, subject to satisfaction of the conditions in
Sections 5.1 and 5.2 hereof and to the Maximum Revolving Loan Available Amount
(after adjustment in the same to reflect the elimination of the corresponding
Letter of

 

29



--------------------------------------------------------------------------------

Credit Liability), be made by the borrowing of Revolving Loans. Agent will pay
to each Revolving Loan Lender such Lender’s Revolving Loan Commitment Percentage
of all amounts received from Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Letter of Credit, but
only to the extent such Lender has made payment to Agent in respect of such
Letter of Credit pursuant to clause (iii) above; provided, that in the event
that any such payment received by an Issuer shall be required to be returned by
such Issuer, each Revolving Loan Lender shall return to the Issuer the portion
thereof previously distributed by such Issuer to it.

(v) Borrower will pay to Agent at the Principal Office for the account of each
Revolving Loan Lender a letter of credit participation fee with respect to each
Letter of Credit equal to the greater of (x) $500 or (y) an amount equal to the
Margin Percentage applicable from time to time with respect to LIBOR Borrowings
multiplied by the daily average amount available for drawings under each Letter
of Credit (and computed on the basis of the actual number of days elapsed in a
year composed of 360 days), in each case for the period from and including the
date of issuance of such Letter of Credit to and including the date of
expiration or termination thereof, such fee to be due and payable in advance on
the date of the issuance thereof. Agent will pay to each Revolving Loan Lender,
promptly after receiving any payment in respect of letter of credit fees
referred to in this clause (v), an amount equal to the product of such Lender’s
Revolving Loan Commitment Percentage times the amount of such fees.

(vi) In addition to the foregoing participation fee, the Borrower shall pay to
the Agent, for the account of the applicable Issuer, a fronting fee with respect
to each Letter of Credit in an amount equal to the face amount of such Letter of
Credit multiplied by 0.125% per annum. Such fronting fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Loan Termination Date and thereafter on demand of
the Agent.

(vii) In addition to the foregoing fees, the Borrower shall pay or reimburse the
applicable Issuer for such normal and customary costs and expenses as are
incurred or charged by the applicable Issuer in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit.

(viii) The issuance by the applicable Issuer of each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 5 hereof, be subject
to the conditions precedent (A) that such Letter of Credit shall be in such form
and contain such terms as shall be reasonably satisfactory to the applicable
Issuer, and (B) that Borrower shall have executed and delivered such
Applications and other instruments and agreements relating to such Letter of
Credit as the applicable Issuer shall have reasonably requested and are not
inconsistent with the terms of this Agreement. In the event of a conflict
between the terms of this Agreement and the terms of any Application, the terms
hereof shall control.

(ix) The applicable Issuer will send to the Borrower and each Revolving Loan
Lender, immediately upon issuance of any Letter of Credit issued by such Issuer
or any amendment thereto, a true and correct copy of such Letter of Credit or
amendment.

 

30



--------------------------------------------------------------------------------

(c) Indemnification; Release. Borrower hereby indemnifies and holds harmless
Agent, each Revolving Loan Lender and each Issuer from and against any and all
claims and damages, losses, liabilities, costs or expenses which Agent, such
Lender or such Issuer may incur (or which may be claimed against Agent, such
Lender or such Issuer by any Person whatsoever), REGARDLESS OF WHETHER CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, in
connection with the execution and delivery of any Letter of Credit or transfer
of or payment or failure to pay under any Letter of Credit; provided that
Borrower shall not be required to indemnify any party seeking indemnification
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the party seeking indemnification, or (ii) the failure by the party seeking
indemnification to pay under any Letter of Credit after the presentation to it
of a request required to be paid under applicable law. Borrower hereby releases,
waives and discharges Agent, each Revolving Loan Lender and each Issuer from any
claims, causes of action, damages, losses, liabilities, reasonable costs or
expenses which may now exist or may hereafter arise, REGARDLESS OF WHETHER
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES,
by reason of or in connection with the failure of any other Revolving Loan
Lender to fulfill or comply with its obligations to Agent, such Lender or such
Issuer, as the case may be, hereunder (but nothing herein contained shall affect
any rights Borrower may have against such defaulting Lender). Nothing in this
Section 2.2(c) is intended to limit the obligations of Borrower under any other
provision of this Agreement.

(d) Additional Costs in Respect of Letters of Credit. If as a result of any
Regulatory Change there shall be imposed, modified or deemed applicable any tax
(other than any tax based on or measured by net income), reserve, special
deposit or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or
participations in such Letters of Credit, and the result shall be to increase
the cost to any Revolving Loan Lender of issuing or maintaining any Letter of
Credit or any participation therein, or materially reduce any amount receivable
by any Revolving Loan Lender hereunder in respect of any Letter of Credit or any
participation therein (which increase in cost, or reduction in amount
receivable, shall be the result of such Lender’s reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then such
Lender shall notify Borrower through Agent (which notice shall be accompanied by
a statement setting forth in reasonable detail the basis for the determination
of the amount due), and within 15 Business Days after demand therefor by such
Lender through Agent, Borrower shall pay to such Lender, from time to time as
specified by such Lender, such additional amounts as shall be sufficient to
compensate such Lender for such increased costs or reductions in amount. Such
statement as to such increased costs or reductions in amount incurred by such
Lender, submitted by such Lender to Borrower, shall be conclusive as to the
amount thereof, absent manifest error, and may be computed using any reasonable
averaging and attribution method. Each Lender will notify Borrower through Agent
of any event occurring after the date of this Agreement which will entitle such
Lender to compensation pursuant to this Section as promptly as practicable after
any executive officer of such Lender obtains knowledge thereof and determines to
request such compensation, and (if so requested by Borrower through Agent) will
designate a different lending office of such Lender for the issuance or
maintenance of Letters of Credit by such Lender or will take such other action
as Borrower may reasonably request if such designation or action is consistent
with the internal policy of such Lender and legal and regulatory restrictions,

 

31



--------------------------------------------------------------------------------

can be undertaken at no additional cost, will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole opinion of such Lender,
be disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is not located in
the United States of America).

2.3 Terminations or Reductions of Commitments.

(a) Mandatory. On the Revolving Loan Termination Date, all Revolving Loan
Commitments shall be terminated in their entirety.

(b) Optional. Borrower shall have the right to terminate or reduce the unused
portion of the Revolving Loan Commitments at any time or from time to time,
provided that (i) Borrower shall give notice of each such termination or
reduction to Agent as provided in Section 4.3 hereof and (ii) each such partial
reduction shall be in an integral multiple of $250,000.

(c) No Reinstatement. No termination or reduction of the Revolving Loan
Commitments may be reinstated without the written approval of Agent and the
Lenders.

2.4 Commitment and Other Fees.

(a) Borrower shall pay to Agent for the account of each Revolving Loan Lender
revolving loan commitment fees for the period from the Effective Date to and
including the Revolving Loan Termination Date at a rate per annum initially
equal to 0.25% provided that commencing with the Calculation Date applicable to
the first full fiscal quarter of the Borrower ending after the Effective Date,
the commitment fees shall be determined in accordance with the applicable table
set forth in the definition of “Margin Percentage”. Such revolving loan
commitment fees shall be computed (on the basis of the actual number of days
elapsed in a year composed of 360 days) on each day and shall be based on the
excess of (i) the aggregate amount of each Revolving Loan Lender’s Revolving
Loan Commitment for such day over (ii) the sum of (A) the aggregate unpaid
principal balance of such Lender’s Revolving Loans (excluding any Swing Loans
except as specifically provided in Section 2.1(c) hereof) on such day plus
(B) the aggregate Letter of Credit Liabilities as to such Lender for such day.
Accrued revolving loan commitment fees shall be payable in arrears on the
Quarterly Dates prior to the Revolving Loan Termination Date and on the
Revolving Loan Termination Date.

(b) The Borrower shall pay to the Arrangers and the Agent, for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter. The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.5 Several Obligations. The failure of any Lender to make any Loan to be made
by it on the date specified therefor or to participate in or co-issue any Letter
of Credit shall not relieve any other Lender of its obligation to make its Loan
on such date or to participate in or co-issue any Letter of Credit, but neither
Agent nor any Lender shall be responsible or liable for the failure of any other
Lender to make a Loan to be made by such other Lender or to participate in, or
co-issue, any Letter of Credit. Notwithstanding anything contained herein to the
contrary, (a) no Lender shall be required to make or maintain Revolving Loans at
any time outstanding if as a result the total Revolving Loan Obligations to such
Lender shall exceed the lesser of (1) such

 

32



--------------------------------------------------------------------------------

Lender’s Revolving Loan Commitment Percentage of all Revolving Loan Obligations
and (2) such Lender’s Revolving Loan Commitment Percentage of the Maximum
Revolving Loan Available Amount less any outstanding Swing Loans and Letter of
Credit Liabilities and (b) if a Revolving Loan Lender fails to make a Revolving
Loan as and when required hereunder, then upon each subsequent event which would
otherwise result in funds being paid to the defaulting Lender, the amount which
would have been paid to the defaulting Lender shall be divided among the
non-defaulting Lenders ratably according to their respective shares of the
outstanding Revolving Loan Commitment Percentages until the Revolving Loan
Obligations of each Revolving Loan Lender (including the defaulting Lender) are
equal to such Lender’s Revolving Loan Commitment Percentage of the total
Revolving Loan Obligations.

2.6 Evidence of Debt. The Loans made by each Lender and the Revolving Loan
Commitments of each Revolving Loan Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Loans made
by the Lenders to the Borrower, the interest and payments thereon and any
Revolving Loan Commitments. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error. Any
Lender may request in a writing submitted to the Agent that Term Loans or
Revolving Loans made by such Lender be evidenced by a promissory note, and in
such event, the Borrower shall execute and deliver to such Lender a promissory
note payable to the order of such Lender substantially in the form attached
hereto as Exhibit C or Exhibit D, as applicable. The promissory notes described
in this Section are each, together with all renewals, extensions, modifications
and replacements thereof and substitutions therefor, called a “Note” and
collectively called the “Notes”. Each Lender is hereby authorized by Borrower to
endorse on the schedule (or a continuation thereof) that may be attached to each
Note of such Lender, to the extent applicable, the date, amount, type of and the
applicable period of interest for each Loan made by such Lender to Borrower
hereunder, and the amount of each payment or prepayment of principal of such
Loan received by such Lender, provided, that any failure by such Lender to make
any such endorsement shall not affect the obligations of Borrower under such
Note or hereunder in respect of such Loan. Swing Loans shall be evidenced by the
Swing Note. The Swing Note, and all renewals, extensions, modifications and
replacements thereof and substitutions therefor, shall constitute one of the
“Notes” hereunder.

2.7 Use of Proceeds.

(a) The proceeds of the Term Loans shall be used (i) to refinance existing
Indebtedness of Borrower pursuant to the Existing Loan Agreement (the
“Refinancing”) and (ii) to finance the payment of fees and expenses incurred in
connection with the Refinancing and the senior credit facilities hereunder.

(b) The proceeds of the Revolving Loans shall be used for ongoing working
capital and other general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, the financing of permitted
acquisitions by the Borrower and its Subsidiaries and new store development by
the Borrower and its Subsidiaries).

 

33



--------------------------------------------------------------------------------

Neither Agent nor any Lender shall have any responsibility as to the use of any
proceeds of the Loans.

 

3. Borrowings, Payments, Prepayments and Interest Options.

3.1 Borrowings. Borrower shall give Agent notice of each borrowing (other than a
borrowing of Swing Loans as to which the last sentence of this Section 3.1 shall
apply) to be made hereunder as provided in Section 4.3 hereof and Agent shall
promptly notify each Lender of such request. Not later than 1:00 p.m. Charlotte
time on the date specified for each such borrowing hereunder, each Lender shall
make available the amount of the Loan, if any, to be made by it on such date to
Agent at its Principal Office, in immediately available funds, for the account
of Borrower. Such amounts received by Agent will be held in an account
maintained by Borrower with Agent. The amounts so received by Agent shall,
subject to the terms and conditions of this Agreement, be made available to
Borrower by wiring or otherwise transferring, in immediately available funds,
such amount to an account designated by Borrower in the most recent notice
substantially in the form of Exhibit G (a “Notice of Account Designation”) and
approved by Agent. Borrower shall give Agent notice of each borrowing of a Swing
Loan to be made hereunder as provided in Section 4.3 hereof and, no later than
1:00 p.m. Charlotte time on the date specified for such borrowing hereunder, the
Swing Loan Lender shall make available the amount of such Swing Loan to Borrower
by depositing the same, in immediately available funds, in an account designated
by Borrower in the most recent Notice of Account Designation and approved by
Agent.

3.2 Prepayments.

(a) Optional Prepayments. Except as provided in Section 3.3 hereof, Borrower
shall have the right to prepay, on any Business Day, in whole or in part,
without the payment of any penalty or fee, any Loans at any time or from time to
time, provided that Borrower shall give Agent notice of each such prepayment as
provided in Section 4.3 hereof. Each optional prepayment on a Loan shall be in
an amount equal to an integral multiple of $250,000. Any optional prepayment of
the Term Loan will be applied to the remaining scheduled principal installments
of the Term Loan on a pro rata basis.

(b) Mandatory Prepayments and Cover. Except, in each case, as provided in
Section 3.3 hereof,

(1) Prepayment Events.

(A) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event (other than any Prepayment Event resulting from a Specified
Asset Sale), the Borrower shall, within twenty (20) Business Days after such Net
Proceeds are received, prepay Term Loan borrowings in an aggregate amount equal
to such Net Proceeds; provided that, in the case of any event described in
clause (a) of the definition of the term Prepayment Event which is not a
Significant Transaction or a Specified Asset

 

34



--------------------------------------------------------------------------------

Sale, if the Borrower shall deliver to the Agent a certificate to the effect
that the Borrower and its Subsidiaries intend to apply the Net Proceeds from
such event, within 270 days after receipt of such Net Proceeds, to acquire real
property, equipment or other tangible assets to be used in the business of the
Borrower and the Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
(A) in respect of such event except to the extent of any Net Proceeds therefrom
that have not been so applied by the end of such 270 day period, at which time a
prepayment shall be required in an amount equal to the Net Proceeds that have
not been so applied.

(B) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event resulting from a Specified Asset Sale, the Borrower shall,
within twenty (20) Business Days after such Net Proceeds are received, prepay
Term Loan borrowings in an aggregate amount equal to fifty percent (50%) of the
Net Proceeds of such Prepayment Event.

(C) The Borrower agrees that any Net Proceeds from any Specified Asset Sale
which are not used to prepay Term Loan borrowings pursuant to paragraph (B) of
this Section 3.2(b)(1) may be used to effect a Permitted Repurchase within 180
days of the receipt of such Net Proceeds; provided that if such Net Proceeds are
not used to effect a Permitted Repurchase within such 180 day period the
Borrower shall immediately prepay Term Loan borrowings at the end of such 180
day period; provided further that if, within such 180 day period, the Borrower
shall deliver to the Agent a certificate to the effect that the Borrower and its
Subsidiaries intend to apply such Net Proceeds from such Specified Asset Sale,
within 270 days after receipt of such Net Proceeds, to acquire real property,
equipment or other tangible assets to be used in the business of the Borrower
and the Subsidiaries, and certifying that no Default has occurred and is
continuing, then no prepayment, or application to effect a Permitted Repurchase,
shall be required pursuant to this paragraph (C) in respect of such event except
to the extent of any Net Proceeds therefrom that have not been so applied by the
end of such 270 day period, at which time a prepayment shall be required in an
amount equal to the Net Proceeds that have not been so applied.

(D) To the extent any such prepayment referred to in paragraphs (A), (B) or
(C) of this Section 3.2(b)(1) would result in the payment of breakage costs
hereunder, so long as no Default or Event of Default has occurred and is
continuing, such prepayment shall be deferred until the last day of the
applicable Interest Period or such breakage costs shall be waived, at the
election of the Majority Lenders.

(2) Excess Cash Flow. Within fifteen (15) Business Days after the delivery of
the Annual Audited Financial Statements pursuant to Section 7.2 hereof with
respect to each fiscal year of Borrower (commencing with the fiscal year 2007),
Borrower shall make a prepayment on the Term Loans in an amount equal to
(i) Excess Cash Flow for such fiscal year times the Excess Cash Flow Percentage
less (ii) optional prepayments made on the Term Loans during such fiscal year.
The calculation of Excess Cash Flow for any fiscal year based upon the
applicable Annual Audited Financial Statements shall be conclusive, absent
manifest error.

 

35



--------------------------------------------------------------------------------

(c) Term Loan Amortization. The principal of the Term Loans shall be due and
payable in quarterly installments, each due on a Quarterly Date, beginning on
June 30, 2008, equal to the amount set forth in the following table opposite the
applicable payment date (allocated among the Term Loan Lenders pro rata in
accordance with the unpaid principal balances of their respective Term Loans):

 

FISCAL YEAR

   PAYMENT DATE   

PRINCIPAL
INSTALLMENT

($)

2008

   June 30    1,500,000    September 30    1,500,000    December 31    1,500,000

2009

   March 31    1,500,000    June 30    3,000,000    September 30    3,000,000   
December 31    3,000,000

2010

   March 31    3,000,000    June 30    3,000,000    September 30    3,000,000   
December 31    3,000,000

2011

   March 31    3,000,000    June 30    4,500,000    September 30    4,500,000   
December 31    4,500,000

2012

   March 31    4,500,000    June 30    18,000,000    September 30    18,000,000
   December 31    18,000,000

2013

   Term Loan Maturity Date    18,000,000

On the Term Loan Maturity Date, the entire unpaid principal balance of each Term
Loan and all accrued and unpaid interest on the unpaid principal balance of each
Term Loan shall be finally due and payable.

(d) Interest Payments. Accrued and unpaid interest on the unpaid principal
balance of the Loans shall be due and payable on the Interest Payment Dates.

(e) Payments and Interest on Reimbursement Obligations. Borrower will pay to
Agent for the account of each Lender the amount of each Reimbursement Obligation
on the date on which the Agent notifies Borrower of the date and amount of the
applicable payment by the applicable Issuer of any drawing under a Letter of
Credit. The amount of any Reimbursement Obligation may, if the applicable
conditions precedent specified in Sections 5.1 and 5.2 hereof have been
satisfied, be paid with the proceeds of Revolving Loans. Subject to Sections 9.5
and 11.8 hereof, Borrower will pay to Agent for the account of each Lender
interest at the applicable Past Due Rate on any Reimbursement Obligation and on
any other amount payable by Borrower hereunder to or for the account of such
Lender (but, if such amount is interest, only to the extent legally allowed),
which shall not be paid in full within five (5) days after the date due (whether
at stated maturity, by acceleration or otherwise), for the period commencing on
the expiration of such five (5) day period until the same is paid in full.

 

36



--------------------------------------------------------------------------------

(f) Application of Mandatory Prepayments. Any mandatory prepayments shall be
applied as follows: first, to all of the remaining scheduled principal
installments on the Term Loan on a pro rata basis and second, to the extent of
any excess, to repay the Revolving Loans; provided that the Revolving Loans
repaid under this clause (f) may be reborrowed.

(g) Interest Rate Risk Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the Obligor’s obligations under any Interest Rate
Risk Agreement.

3.3 Interest Options

(a) Options Available. The outstanding principal balance of the Loans
(including, without limitation, the Swing Loans) shall bear interest at the Base
Rate; provided, that, subject to the provisions hereof, Borrower shall have the
option of having all or any portion of the principal balances of the Loans
(other than the Swing Loans) from time to time outstanding bear interest at a
Eurodollar Rate. The records of Agent and each of the Lenders with respect to
Interest Options, Interest Periods and the amounts of Loans to which they are
applicable shall be binding and conclusive, absent manifest error. Interest on
the Loans shall be calculated at the Base Rate except where it is expressly
provided pursuant to this Agreement that a Eurodollar Rate is to apply. Interest
on the amount of each advance shall be computed on the amount of that advance
and from the date it is made. Notwithstanding anything in this Agreement to the
contrary, for the full term of the Loans the interest rate produced by the
aggregate of all sums paid or agreed to be paid to the Lenders for the use,
forbearance or detention of the debt evidenced hereby (including all interest on
the Loans at the Stated Rate plus the Additional Interest) shall not exceed the
Ceiling Rate.

(b) Designation and Conversion. Borrower shall have the right to designate or
convert its Interest Options in accordance with the provisions hereof. Provided
no Event of Default has occurred and is continuing and subject to the last
sentence of Section 3.3(a) and the provisions of Section 3.3(c), Borrower may
elect to have a Eurodollar Rate apply or continue to apply to all or any portion
of the principal balance of the Loans (other than the Swing Loans). Each change
in Interest Options shall be a conversion of the rate of interest applicable to
the specified portion of the Loans, but such conversion shall not change the
respective outstanding principal balances of the Loans. The Interest Options
shall be designated or converted in the manner provided below:

(i) Borrower shall give Agent telephonic notice, promptly confirmed by a Rate
Designation Notice (and Agent shall promptly inform each Lender thereof). Each
such telephonic and written notice shall specify the amount of the Loan and type
(i.e. Revolving Loan or Term Loan) which is the subject of the designation, if
any; in the case of any LIBOR Borrowing to be designated or converted, the last
day of the current Interest Period therefor; the amount of borrowings into which
such borrowings are to be converted or for which an Interest Option is
designated; the proposed date for the designation or conversion and the Interest
Period or Periods, if any, selected by Borrower. Such telephonic notice shall be
irrevocable and shall be given to Agent no later than the applicable Rate
Designation Date.

(ii) No more than twelve (12) LIBOR Borrowings shall be in effect with respect
to the Loans at any time.

 

37



--------------------------------------------------------------------------------

(iii) Each designation or conversion of a LIBOR Borrowing shall occur on a LIBOR
Business Day.

(iv) Except as provided in Section 3.3(c) hereof, no LIBOR Borrowing shall be
converted to a Base Rate Borrowing or another LIBOR Borrowing on any day other
than the last day of the applicable Interest Period.

(v) Each request for a LIBOR Borrowing shall be in the amount equal to $250,000
or a multiple of $100,000 in excess thereof.

(vi) Each designation of an Interest Option with respect to the Revolving Loans
shall apply to all of the Revolving Loans ratably in accordance with their
respective outstanding principal balances. Each designation of an Interest
Option with respect to the Term Loans shall apply to all of the Term Loans
ratably in accordance with their respective outstanding principal balances. If
any Lender assigns an interest in any of its Loans when any LIBOR Borrowing is
outstanding with respect thereto, then such assignee shall have its ratable
interest in such LIBOR Borrowing.

(c) Special Provisions Applicable to LIBOR Borrowings.

(i) Options Unlawful. If the adoption of any applicable Legal Requirement after
the Effective Date or any change after the Effective Date in any applicable
Legal Requirement or in the interpretation or administration thereof by any
Governmental Authority or compliance by any Lender with any request or directive
(whether or not having the force of law) issued after the Effective Date by any
central bank or other Governmental Authority shall at any time make it unlawful
or impossible for any Lender to permit the establishment of or to maintain any
LIBOR Borrowing, the commitment of the Lenders to establish or maintain such
LIBOR Borrowing shall forthwith be canceled and the right of the Borrower to
convert into or continue a LIBOR Rate Borrowing shall be suspended until the
Agent notifies the Borrower that such circumstances no longer exist and Borrower
shall forthwith, upon demand by Agent to Borrower, (1) convert the applicable
LIBOR Borrowing with respect to which such demand was made to a Base Rate
Borrowing; (2) pay all accrued and unpaid interest to date on the amount so
converted; and (3) pay any amounts required to compensate each Lender for any
additional cost or expense which any Lender may incur as a result of such
adoption of or change in such Legal Requirement or in the interpretation or
administration thereof and any Funding Loss which any Lender may incur as a
result of such conversion. If, when Agent so notifies Borrower, Borrower has
given a Rate Designation Notice specifying a LIBOR Borrowing but the selected
Interest Period has not yet begun, as to the applicable Lender such Rate
Designation Notice shall be deemed to be of no force and effect, as if never
made, and the balance of the Loans made by such Lender specified in such Rate
Designation Notice shall bear interest at the Base Rate until a different
available Interest Option shall be designated in accordance herewith.

(ii) Increased Cost of Borrowings. If the adoption after the Effective Date of
any applicable Legal Requirement or any change after the Effective Date in any
applicable Legal Requirement or in the interpretation or administration thereof
by any Governmental Authority or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Effective
Date by any central bank or Governmental Authority shall at any time:

(1) subject any Lender to any Taxes, or any deduction or withholding for any
Taxes, on or from any payment due under any LIBOR Borrowing or other amount due
hereunder, other than income and franchise taxes of the United States or its
political subdivisions or such other jurisdiction in which the applicable Lender
has its principal office or applicable lending office; or

 

38



--------------------------------------------------------------------------------

(2) change the basis of taxation of payments due from Borrower to any Lender
under any LIBOR Borrowing (otherwise than by a change in the rate of taxation of
the overall net income of such Lender); or

(3) impose, modify, increase or deem applicable any reserve requirement
(excluding that portion of any reserve requirement included in the calculation
of the applicable Eurodollar Rate), special deposit requirement or similar
requirement (including, but not limited to, state law requirements and
Regulation D) against assets of any Lender, or against deposits with any Lender,
or against loans made by any Lender, or against any other funds, obligations or
other property owned or held by any Lender; or

(4) impose on any Lender any other condition regarding any LIBOR Borrowing;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such LIBOR Borrowing, or
reduce the amount of principal or interest received by any Lender, then, within
15 Business Days after demand by Agent (accompanied by a statement setting forth
in reasonable detail the applicable Lender’s basis therefor), Borrower shall pay
to Agent additional amounts which shall compensate each Lender for such
increased cost or reduced amount. The determination by any Lender of the amount
of any such increased cost, increased reserve requirement or reduced amount
shall be conclusive and binding, absent manifest error. Borrower shall have the
right, if it receives from Agent any notice referred to in this paragraph, upon
three Business Days’ notice to Agent (which shall notify each affected Lender),
either (i) to repay in full (but not in part) any borrowing with respect to
which such notice was given, together with any accrued interest thereon, or
(ii) to convert the LIBOR Borrowing which is the subject of the notice to a Base
Rate Borrowing; provided, that any such repayment or conversion shall be
accompanied by payment of (x) the amount required to compensate each Lender for
the increased cost or reduced amount referred to in the preceding paragraph;
(y) all accrued and unpaid interest to date on the amount so repaid or
converted, and (z) any Funding Loss which any Lender may incur as a result of
such repayment or conversion. Each Lender will notify Borrower through Agent of
any event occurring after the date of this Agreement which will entitle such
Lender to compensation pursuant to this Section as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation, and
(if so requested by Borrower through Agent) will designate a different lending
office of such Lender for the applicable LIBOR Borrowing or will take such other
action as Borrower may reasonably request if such designation or action is
consistent with the internal policy of such Lender and legal and regulatory
restrictions, will

 

39



--------------------------------------------------------------------------------

avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender (provided
that such Lender shall have no obligation so to designate a different lending
office which is located in the United States of America).

(iii) Inadequacy of Pricing and Rate Determination. If, for any reason with
respect to any Interest Period, Agent (or, in the case of clause 3 below, the
applicable Lender) shall have determined (which determination shall be
conclusive and binding upon Borrower, absent manifest error) that:

(1) Agent is unable through its customary general practices to determine any
applicable Eurodollar Rate, or

(2) by reason of circumstances affecting the applicable market, generally, Agent
is not being offered deposits in United States dollars in such market, for the
applicable Interest Period and in an amount equal to the amount of any
applicable LIBOR Borrowing requested by Borrower, or

(3) any applicable Eurodollar Rate will not adequately and fairly reflect the
cost to any Lender of making and maintaining such LIBOR Borrowing hereunder for
any proposed Interest Period,

then Agent shall give Borrower notice thereof and thereupon, (A) any Rate
Designation Notice previously given by Borrower designating the applicable LIBOR
Borrowing which has not commenced as of the date of such notice from Agent shall
be deemed for all purposes hereof to be of no force and effect, as if never
given, and (B) until Agent shall notify Borrower that the circumstances giving
rise to such notice from Agent no longer exist, each Rate Designation Notice
requesting the applicable Eurodollar Rate shall be deemed a request for a Base
Rate Borrowing, and any applicable LIBOR Borrowing then outstanding shall be
converted, without any notice to or from Borrower, upon the termination of the
Interest Period then in effect with respect to it, to a Base Rate Borrowing.

(iv) Funding Losses. Borrower shall indemnify each Lender against and hold each
Lender harmless from any Funding Loss. This indemnity shall survive the payment
of the Loans. A certificate of such Lender (explaining in reasonable detail the
amount and calculation of the amount claimed) as to any additional amounts
payable pursuant to this paragraph submitted to Borrower shall be conclusive and
binding upon Borrower, absent manifest error.

(d) Funding Offices; Adjustments Automatic; Calculation Year. Any Lender may, if
it so elects, fulfill its obligation as to any LIBOR Borrowing by causing a
branch or affiliate of such Lender to make such Loan and may transfer and carry
such Loan at, to or for the account of any branch office or affiliate of such
Lender; provided, that in such event for the purposes of this Agreement such
Loan shall be deemed to have been made by such Lender and the obligation of
Borrower to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it for the account of such branch or affiliate. Without notice to
Borrower or any other Person, each rate required to be calculated or determined
under this Agreement shall automatically fluctuate

 

40



--------------------------------------------------------------------------------

upward and downward in accordance with the provisions of this Agreement.
Interest at the Prime Rate shall be computed on the basis of the actual number
of days elapsed in a year consisting of 365 or 366 days, as the case may be. All
other interest required to be calculated or determined under this Agreement
shall be computed on the basis of the actual number of days elapsed in a year
consisting of 360 days, unless the Ceiling Rate would thereby be exceeded, in
which event, to the extent necessary to avoid exceeding the Ceiling Rate, the
applicable interest shall be computed on the basis of the actual number of days
elapsed in the applicable calendar year in which accrued.

(e) Funding Sources. Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of the Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if each Lender had actually funded and maintained each LIBOR
Borrowing during each Interest Period through the purchase of deposits having a
maturity corresponding to such Interest Period and bearing an interest rate
equal to the Eurodollar Rate for such Interest Period.

(f) Past Due Rate. Subject to Sections 3.2(e), 9.5 and 11.8, (i) immediately
upon the occurrence and during the continuance of an Event of Default under
Section 9.1(a), (b), (f), (g) or (h), or (ii) at the election of the Majority
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR
Borrowings, Swing Loans or Letters of Credit, (B) all outstanding LIBOR
Borrowings shall bear interest at a rate per annum of two percent (2%) in excess
of the rate then applicable to LIBOR Borrowings until the end of the applicable
Interest Period and thereafter at the Past Due Rate, and (C) all outstanding
Base Rate Borrowings and other Obligations arising hereunder or under any other
Loan Document shall bear interest at the Past Due Rate. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

 

4. Payments; Pro Rata Treatment; Computations, Etc.

4.1 Payments.

(a) Except to the extent otherwise provided herein, all payments of principal,
interest, Reimbursement Obligations and other amounts to be made by Borrower
hereunder, under the Notes and under the other Loan Documents shall be made in
Dollars, in immediately available funds, to Agent at the Principal Office (or in
the case of a successor Agent, at the principal office of such successor Agent
in the United States), not later than 11:00 a.m. Charlotte time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Agent, or any Lender for whose account any such payment is made, may (but
shall not be obligated to) debit the amount of any such payment which is not
made by such time to any ordinary deposit account of Borrower with Agent or such
Lender, as the case may be.

(b) Borrower shall, at the time of making each payment hereunder, under any Note
or under any other Loan Document, specify to Agent the Loans or other amounts
payable by

 

41



--------------------------------------------------------------------------------

Borrower hereunder or thereunder to which such payment is to be applied. Each
payment received by Agent hereunder, under any Note or under any other Loan
Document for the account of a Lender shall be paid promptly to such Lender, in
immediately available funds. If Agent fails to send to any Lender the applicable
amount by the close of business on the date any such payment is received by
Agent if such payment is received prior to 11:00 a.m. Charlotte time (or on the
next succeeding Business Day with respect to payments which are received after
11:00 a.m. Charlotte time), Agent shall pay to the applicable Lender interest on
such amount from such date at the Federal Funds Rate. Borrower, the Lenders and
Agent acknowledge and agree that this provision and each other provision of this
Agreement or any of the other Loan Documents relating to the application of
amounts in payment of the Obligations shall be subject to the provisions of
Section 4.2(d) regarding pro rata application of amounts after an Event of
Default shall have occurred and be continuing.

(c) If the due date of any payment hereunder or under any Note falls on a day
which is not a Business Day, the due date for such payment (except as otherwise
provided in the definition of Interest Period or in Section 3.3 hereof) shall be
extended to the next succeeding Business Day and interest shall be payable for
any principal so extended for the period of such extension.

(d) All payments by the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without deduction for or on account of any
present or future income, stamp, or other taxes, fees, duties, withholding or
other charges of any nature whatsoever imposed by any taxing authority excluding
in the case of each Lender taxes imposed on or measured by its net income or
franchise taxes imposed by the jurisdiction in which it is organized or through
which it acts for purposes of this Agreement (such non-excluded items being
hereinafter referred to as “Taxes”). If as a result of any change in law (or the
interpretation thereof) after the date that the applicable Lender became a
“Lender” under this Agreement any withholding or deduction from any payment to
be made to, or for the account of, a Lender by the Borrower hereunder or under
any other Loan Document is required in respect of any Taxes pursuant to any
applicable law, rule, or regulation, then the Borrower will (i) pay to the
relevant authority the full amount required to be so withheld or deducted;
(ii) to the extent available, promptly forward to the Agent an official receipt
or other documentation reasonably satisfactory to the Agent evidencing such
payment to such authority; and (iii) pay to the Agent, for the account of each
affected Lender, such additional amount or amounts as are necessary to ensure
that the net amount actually received by such Lender will equal the full amount
such Lender would have received had no such withholding or deduction been
required. Each Lender shall determine such additional amount or amounts payable
to it (which determination shall, in the absence of manifest error, be
conclusive and binding on the Borrower). If a Lender becomes aware that any such
withholding or deduction from any payment to be made by the Borrower hereunder
or under any other Loan Document is required, then such Lender shall promptly
notify the Agent and the Borrower thereof stating the reasons therefor and the
additional amount required to be paid under this Section. Each Lender shall
execute and deliver to the Agent and Borrower such forms as it may be required
to execute and deliver pursuant to Section 11.14 hereof. To the extent that any
such withholding or deduction results from the failure of a Lender to provide a
form required by Section 11.14 hereof (unless such failure is due to some
prohibition under applicable Legal Requirements), the Borrower shall have no
obligation to pay the additional amount required by clause (iii) above. Anything
in this Section notwithstanding, if

 

42



--------------------------------------------------------------------------------

any Lender elects to require payment by the Borrower of any material amount
under this Section, the Borrower may, within 60 days after the date of receiving
notice thereof and so long as no Default shall have occurred and be continuing,
elect to terminate such Lender as a party to this Agreement; provided that,
concurrently with such termination the Borrower shall (i) if the Agent and each
of the other Lenders shall consent, pay that Lender all principal, interest and
fees and other amounts owed to such Lender through such date of termination or
(ii) have arranged for an Eligible Assignee approved by the Agent (such approval
not to be unreasonably withheld) as of such date, to become a substitute Lender
for all purposes under this Agreement in the manner provided in Section 11.6;
provided further that, prior to substitution for any Lender, the Borrower shall
have given written notice to the Agent of such intention and the Lenders shall
have the option, but no obligation, for a period of 60 days after receipt of
such notice, to increase their Commitments in order to replace the affected
Lender in lieu of such substitution.

4.2 Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
borrowing from the Lenders under Section 2.1 hereof shall be made (x) in the
case of Term Loans, ratably from the Term Loan Lenders in accordance with the
amounts set forth in the Register, and (y) in the case of Revolving Loans,
ratably from the Revolving Loan Lenders in accordance with their respective
Revolving Loan Commitments, provided that borrowings of Swing Loans shall be for
the Swing Loan Lender’s own account; (b) each payment of revolving loan
commitment fees shall be made for the account of the Revolving Loan Lenders, and
each termination or reduction of the Revolving Loan Commitments of the Revolving
Loan Lenders under Section 2.3 hereof shall be applied, pro rata, according to
the Revolving Loan Lenders’ respective Revolving Loan Commitments; (c) each
payment by Borrower of principal of or interest on the Term Loans or Revolving
Loans, as the case may be, prior to the occurrence of an Event of Default (or
after the applicable Event of Default shall have been fully cured) shall be made
to Agent for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of such Term Loans or Revolving Loans, as
the case may be, held by the Lenders, provided that payments of Swing Loans
prior to the occurrence of an Event of Default (or after the applicable Event of
Default shall have been fully cured) shall be for the Swing Loan Lender’s own
account; (d) subject to the provisions of Sections 9.6 hereof, each payment by
Borrower of principal of or interest on the Term Loans or Revolving Loans
(including Swing Loans), as the case may be, after an Event of Default shall
have occurred and be continuing shall be made to Agent for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Obligations held by the Lenders (i.e. such payments shall be shared by all
of the Lenders and not restricted to the holders of the Swing Loan or Revolving
Loans or Term Loans, regardless of any attempted contrary designation by
Borrower), and (e) the Revolving Loan Lenders (other than the applicable Issuer)
shall purchase from the applicable Issuer participations in each Letter of
Credit to the extent of their respective Revolving Loan Commitment Percentages.

4.3 Certain Actions, Notices, Etc. Notices to Agent of any termination or
reduction of Revolving Loan Commitments and of borrowings and optional
prepayments of Loans and requests for issuances of Letters of Credit shall be
irrevocable and shall be effective only if received by Agent not later than
11:00 a.m. Charlotte time on the number of Business Days prior to the date of
the relevant termination, reduction, borrowing and/or prepayment specified
below:

 

     Number of Business
Days Prior Notice

Termination or Reduction of Revolving Loan Commitments

   5

Borrowings or prepayments of Swing Loans

   same day

Revolving Loan repayment

   1

Borrowing at the Base Rate

   same day

Borrowing at the Eurodollar Rate

   3

Letter of Credit issuance

   5

Prepayments required pursuant to Section 3.2(b)

   same day

Optional prepayment of Term Loan

   5

 

43



--------------------------------------------------------------------------------

Each such notice of termination or reduction shall specify the amount of the
applicable Revolving Loan Commitment to be terminated or reduced. Each such
notice of borrowing or prepayment shall specify the type (i.e., Revolving Loan,
Term Loan or Swing Loan) of Loans to be borrowed or prepaid; in the case of any
notice of borrowing, the Interest Option; in the case of any notice of a LIBOR
Borrowing, the requested Interest Period; the amount of the Loans to be borrowed
or prepaid and the date of borrowing or prepayment (which shall be a Business
Day). Agent shall promptly notify the affected Lenders of the contents of each
such notice.

4.4 Non-Receipt of Funds by Agent. Subject to Sections 3.3(f) and 9.5, unless
Agent shall have been notified by a Lender or Borrower (the “Payor”) prior to
the date on which such Lender is to make payment to Agent of the proceeds of a
Loan (or funding of a drawing under a Letter of Credit or reimbursement with
respect to any drawing under a Letter of Credit) to be made by it hereunder or
Borrower is to make a payment to Agent for the account of one or more of the
Lenders, as the case may be (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to Agent, Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to Agent,
the recipient of such payment (or, if such recipient is the beneficiary of a
Letter of Credit, Borrower and, if Borrower fails to pay the amount thereof to
Agent forthwith upon demand, the Lenders ratably in proportion to their
respective Revolving Loan Commitment Percentages) shall, on demand, pay to Agent
the amount made available by Agent, together with interest thereon in respect of
the period commencing on the date such amount was so made available by Agent
until the date Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such period.

4.5 Sharing of Payments, Etc. If a Lender shall obtain payment of any principal
of or interest on any Loan made by it under this Agreement, on any Reimbursement
Obligation or on any other Obligation then due to such Lender hereunder (other
than pursuant to Sections 3.3(b)(ii), 3.3(b)(iv), 4.1(d), 11.3 or 11.4), through
the exercise of any right of set-off (including, without limitation, any right
of set-off or lien granted under Section 9.2 hereof),

 

44



--------------------------------------------------------------------------------

banker’s lien, counterclaim or similar right, or otherwise, it shall promptly
purchase from the other Lenders participations in the Loans made, or
Reimbursement Obligations or other Obligations held, by the other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable to the end that all the Lenders shall share the benefit of such
payment (net of any expenses which may be incurred by such Lender in obtaining
or preserving such benefit) pro rata in accordance with the unpaid Obligations
then due to each of them. To such end all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. Borrower, on behalf
of itself and the other Obligors, agrees, to the fullest extent it may
effectively do so under applicable law, that any Lender so purchasing a
participation in the Loans made, or Reimbursement Obligations or other
Obligations held, by other Lenders may exercise all rights of set-off, bankers’
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans, or Reimbursement Obligations or
other Obligations in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of Borrower.

 

5. Conditions Precedent.

5.1 Initial Loans and Letters of Credit. The obligation of each Lender or each
Issuer to make its initial Loans or issue or participate in a Letter of Credit
(if such Letter of Credit is issued prior to or contemporaneously with the
funding of the initial Loans) hereunder is subject to the following conditions
precedent, each of which shall have been fulfilled or waived to the satisfaction
of the Majority Lenders:

(a) Authorization and Status. Agent shall have received from the appropriate
Governmental Authorities certified copies of the applicable Organizational
Documents of each Obligor required to be filed with such Governmental
Authorities, and evidence satisfactory to Agent of all action taken by each
Obligor authorizing the execution, delivery and performance of the Loan
Documents and all other documents related to this Agreement to which it is a
party (including, without limitation, a certificate of the secretary of each
such party which is a Corporation setting forth the resolutions of its board of
directors or equivalent body authorizing the transactions contemplated thereby
and attaching a copy of its charter, bylaws or equivalent documents), together
with such certificates as may be appropriate to demonstrate the qualification
and good standing of and payment of taxes by each Obligor in the jurisdiction of
its organization and in each other jurisdiction where the failure in which to
qualify would have a material adverse effect on the assets, liabilities (actual
or contingent), Properties, business, operations or condition (financial or
otherwise) of any Obligor.

(b) Incumbency. Each Obligor shall have delivered to Agent a certificate in
respect of the name and signature of each of the officers (i) who is authorized
to sign on its behalf the applicable Loan Documents related to any Loan or the
issuance of any Letter of Credit and (ii) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with any Loan or the issuance of any Letter of
Credit. Agent and each Lender may conclusively rely on such certificates until
they receive notice in writing from the applicable Obligor to the contrary.

 

45



--------------------------------------------------------------------------------

(c) Loan Documents. Each Obligor shall have duly executed and delivered the Loan
Documents to which it is a party (in such number of copies as Agent shall have
requested). Each such Loan Document shall be in substantially the form furnished
to the Lenders prior to their execution of this Agreement, together with such
changes therein as Agent may approve.

(d) Security Matters. All such action as Agent shall have requested to perfect
the Liens created pursuant to the Security Documents shall have been taken,
including, without limitation, where applicable, the filing and recording of the
Security Documents and Uniform Commercial Code financing statements with the
appropriate Governmental Authorities. Agent shall also have received evidence
satisfactory to it that the Liens created by the Security Documents constitute
first priority Liens, except for the exceptions expressly provided for herein,
including, without limitation, Uniform Commercial Code and other Lien search
reports, and executed releases of any prior Liens (except as permitted by
Section 8.2). Agent shall be granted a first priority Lien securing all of the
Obligations upon all of the issued and outstanding equity interests in and to
Borrower and each of its Subsidiaries (other than Excluded Entities and
Non-Recourse Subsidiaries), pursuant to Loan Documentation in Proper Form, and
shall have received all original stock or equity certificates and powers in
Proper Form as a condition precedent to any Loan.

(e) Financial Matters.

(i) Financial Statements. Agent shall have received, in Proper Form, a pro forma
balance sheet of Carrols Restaurant Group and its Subsidiaries as of
September 30, 2006 giving pro forma effect to the transactions contemplated by
this Agreement.

(ii) Financial Projections. Agent shall have received, in Proper Form,
projections prepared by management of balance sheets, income statements and
cashflow statements of Carrols Restaurant Group and its Subsidiaries, for each
fiscal year after the Effective Date through the end of the fiscal year 2011
(and which will not be inconsistent in any material respect with information
previously provided to Agent).

(iii) Financial Condition Certificate. The Borrower shall have delivered to
Agent a certificate, in Proper Form, and certified as accurate by the chief
financial officer of the Borrower, that after giving effect to the transactions
contemplated by this Agreement, Carrols Restaurant Group and each of its
Subsidiaries are each Solvent.

(iv) Fees and Expenses. Borrower shall have paid to Agent all unpaid fees in the
amounts previously agreed upon in writing among Borrower and Agent; and shall
have in addition paid to Agent all amounts payable under Section 11.3 hereof, on
or before the date of this Agreement, except for amounts which Agent, in its
sole discretion, agrees may be paid at a later date.

(f) Insurance. Borrower shall have delivered to Agent all certificates of
insurance reasonably requested by the Agent evidencing the existence of all
insurance required to be maintained by each Obligor by this Agreement and the
Security Documents, in each case in form and substance reasonably satisfactory
to the Agent.

 

46



--------------------------------------------------------------------------------

(g) Opinions of Counsel. Agent shall have received such opinions of counsel to
Obligors as the Majority Lenders shall reasonably request with respect to
Obligors and the Loan Documents.

(h) Consents. Agent shall have received evidence satisfactory to the Lenders
that the Obligors shall have received all material governmental, shareholder and
third party consents and approvals necessary (or any other material consents as
determined in the reasonable discretion of Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any Obligor or such transactions or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of Agent could reasonably be
expected to have such effect.

(i) Existing Debt. All principal, interest and other amounts outstanding in
connection with the Existing Loan Agreement (other than the Existing Letters of
Credit) shall have been paid in full and terminated and all collateral security
therefor shall be released and the Agent shall have received payoff letters in
Proper Form evidencing such repayment, termination and release.

(j) Previous Due Diligence. Agent shall not have become aware of any material
information or other matter that is inconsistent in a materially adverse manner
with any previous due diligence, information or matter (including any financial
information and projections previously delivered to Agent).

(k) No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Agent’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

(l) Other Documents. Agent shall have received such other documents consistent
with the terms of this Agreement and relating to the transactions contemplated
hereby as Agent or the Majority Lenders may reasonably request.

5.2 All Loans and Letters of Credit. The obligation of each Lender to make any
Loan to be made by it hereunder or to issue or participate in any Letter of
Credit is subject to (a) the accuracy, in all material respects, on the date of
such Loan or such issuance (and after giving effect to such Loan or such
issuance) of all representations and warranties of each Obligor contained in
this Agreement and the other Loan Documents (except that to the extent that any
such representation and warranty is qualified by materiality or material adverse
effect, continued accuracy of such representation and warranty shall be in all
respects); (b) Agent shall have

 

47



--------------------------------------------------------------------------------

received the following, all of which shall be duly executed and in Proper Form:
(1) a Request for Extension of Credit as to the Loan or the Letter of Credit, as
the case may be, no later than 11:00 a.m. Charlotte time on the Business Day on
which such Request for Extension of Credit must be given under Section 4.3
hereof, (2) in the case of a Letter of Credit, an Application, and (3) such
other documents as Agent or the Majority Lenders may reasonably require;
(c) prior to the making of such Loan or the issuance of such Letter of Credit,
there shall have occurred no material adverse change in the assets, liabilities
(actual or contingent), condition (financial or otherwise), business or
operations of the Obligors, on a consolidated basis; (d) no Default or Event of
Default shall have occurred and be continuing; (e) the making of such Loan or
the issuance of such Letter of Credit shall not be illegal or prohibited by any
Legal Requirement; (f) in the case of a Revolving Loan, all Swing Loans then
outstanding shall have been paid or shall be paid with the proceeds of such
Revolving Loan, and (g) Borrower shall have paid all fees and expenses of the
type described in Section 11.3 hereof and all other fees owed to Agent or any
Lender under the Loan Documents which are due and payable, in each case, prior
to or on the date of such Loan or such issuance. The submission by the Borrower
of a Request for Extension of Credit shall be deemed to be a representation and
warranty that the conditions precedent to the applicable Loan or Letter of
Credit have been satisfied.

 

6. Representations and Warranties.

To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit, Borrower represents and warrants
(such representations and warranties to survive any investigation and the making
of the Loans and the issuance of any Letters of Credit) to the Lenders and Agent
as follows:

6.1 Organization. Each Obligor (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (b) has
all necessary power and authority to conduct its business as presently
conducted, and (c) is duly qualified to do business and in good standing in all
jurisdictions in which the failure to so qualify could reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), operations or Properties of any Obligor.

6.2 Financial Statements. The audited and unaudited financial statements of
Carrols Restaurant Group, the Borrower and their respective Subsidiaries
delivered to the Agent and the Lenders by the Borrower prior to the Effective
Date fairly present in all material respects, in accordance with GAAP, the
consolidated financial condition as at such dates and the results of operations
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements). No events, conditions or circumstances have
occurred from the date that the financial statements were delivered to Agent
through the Effective Date which would cause said financial statements to be
misleading in any material respect. There are no material instruments or
liabilities which should be reflected in such financial statements provided to
Agent which are not so reflected (and disclosed to Lenders in writing prior to
the Effective Date). The pro forma financial statements and projections
delivered pursuant to Section 5.1(e) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions are believed to be reasonable
in light of then existing conditions except that such financial statements and
forecasts shall be subject to normal year end closing and audit adjustments (it
being understood that any projected financial information represents projections
made in good faith based on reasonable assumptions of future results of
operations which may or may not in fact occur and no assurance can be given that
such results will be achieved).

 

48



--------------------------------------------------------------------------------

6.3 Enforceable Obligations; Authorization. The Loan Documents are legal, valid
and binding obligations of each applicable Obligor, enforceable in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency
and other similar laws and judicial decisions affecting creditors’ rights
generally and by general equitable principles. The execution, delivery and
performance of the Loan Documents (a) have all been duly authorized by all
necessary action; (b) are within the power and authority of each applicable
Obligor; (c) do not and will not contravene or violate any Legal Requirement
applicable to any applicable Obligor or the Organizational Documents of any
applicable Obligor, the contravention or violation of which could reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise), operations or Properties of any Obligor; (d) do not and will not
result in the breach of, or constitute a default under, any material agreement
or instrument by which any Obligor or any of its Property may be bound, and
(e) do not and will not result in the creation of any Lien upon any Property of
any Obligor, except in favor of Agent or as expressly contemplated therein. All
necessary permits, registrations and consents for such making and performance
have been obtained. Except as otherwise expressly stated in the Security
Documents, the Liens of the Security Documents, will constitute valid and
perfected first and prior Liens on the Property described therein, subject to no
other Liens whatsoever except Permitted Liens.

6.4 Other Debt. No Obligor is in default in the payment of any other
Indebtedness or under any agreement, mortgage, deed of trust, security agreement
or lease to which it is a party and which default could reasonably be expected
to have a material adverse effect on the business, condition (financial or
otherwise), operations or Properties of any Obligor or on the ability of any
Obligor to perform its respective obligations under any Loan Document to which
it is a party.

6.5 Litigation. Except as disclosed in Carrols Restaurant Group’s or Borrower’s
filings with the Securities and Exchange Commission on or prior to December 15,
2006, there is no litigation or administrative proceeding, to the knowledge of
any executive officer of any Obligor, pending or threatened against, nor any
outstanding judgment, order or decree against, any Obligor before or by any
Governmental Authority which does or could reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations or Properties of any Obligor or on the ability of any Obligor to
perform its respective obligations under any Loan Document to which it is a
party. No Obligor is in default with respect to any judgment, order or decree of
any Governmental Authority where such default would have a material adverse
effect on the business, condition (financial or otherwise), operations or
Properties of any Obligor.

6.6 Title. Each Obligor has good and marketable title to the Collateral pledged
(or purported to be pledged) thereby pursuant to the Security Documents, free
and clear of all Liens except Permitted Liens.

6.7 Taxes. Except as set forth on Schedule 6.7 hereto, each Obligor has filed
all tax returns required to have been filed and paid all taxes shown thereon to
be due, except those for which extensions have been obtained and those which are
being contested in good faith.

 

49



--------------------------------------------------------------------------------

6.8 Regulations T, U and X. None of the proceeds of any Loan will be used for
the purpose of purchasing or carrying directly or indirectly any margin stock or
for any other purpose would constitute this transaction a “purpose credit”
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System, as any of them may be amended from time to time.

6.9 Subsidiaries; Ownership. Each Subsidiary of Carrols Restaurant Group as of
the Effective Date is listed on Schedule 6.9. As of the Effective Date, the
capitalization of each of the Subsidiaries of Carrols Restaurant Group consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.9. All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights, except as described in
Schedule 6.9. The shareholders of each of the Subsidiaries of Carrols Restaurant
Group and the number of shares owned by each as of the Effective Date are
described on Schedule 6.9. As of the Effective Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of capital
stock of any of the Subsidiaries of Carrols Restaurant Group, except as
described on Schedule 6.9.

6.10 No Untrue or Misleading Statements. No representation or warranty made by
any Obligor in any Loan Document or in any document, instrument or other writing
furnished to the Lenders by or on behalf of any Obligor in connection with the
transactions contemplated in any Loan Document does or will contain any untrue
material statement of fact or will omit to state any such fact (of which any
executive officer of any Obligor has knowledge) necessary to make the
representations, warranties and other statements contained herein or in such
other document, instrument or writing not misleading in any material respect.

6.11 ERISA. With respect to each Plan, Borrower and each member of the
Controlled Group have fulfilled their obligations in all material respects,
including obligations under the minimum funding standards of ERISA and the Code
and are in compliance in all material respects with the provisions of ERISA and
the Code. No event has occurred which could result in a liability of Borrower or
any member of the Controlled Group to the PBGC or a Plan (other than to make
contributions in the ordinary course) that could reasonably be expected to have
a material adverse effect on the Properties, liabilities, condition (financial
or otherwise), business or operations of any Obligor. There have not been any
nor are there now existing any events or conditions that would cause the Lien
provided under Section 4068 of ERISA to attach to any Property of Borrower or
any member of the Controlled Group. Unfunded Liabilities as of the date hereof
do not exceed $500,000. No non-exempt “prohibited transaction” (as such term is
defined in Section 4975 of the Code) has occurred with respect to any Plan.

6.12 Investment Company Act. No Obligor is an investment company within the
meaning of the Investment Company Act of 1940, as amended, or, directly or
indirectly, controlled by or acting on behalf of any Person which is an
investment company, within the meaning of said Act.

 

50



--------------------------------------------------------------------------------

6.13 OFAC.

(a) None of the Borrower, any Subsidiary of the Borrower or any Affiliate of the
Borrower is a Sanctioned Person or a Sanctioned Entity.

(b) None of the Borrower, any Subsidiary of the Borrower, or, to the knowledge
of the Borrower, any Affiliate, is in violation of (i) the Trading with the
Enemy Act (12 U.S.C. 95, as amended or modified from time to time), (ii) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended or modified from time to time) or any
enabling legislation or executive order relating thereto or (iii) the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001, as
amended from time to time)).

(c) The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

6.14 Solvency. None of Borrower, any Obligor, or Borrower and its Subsidiaries
(other than Non-Recourse Subsidiaries), on a consolidated basis, is “insolvent,”
as such term is used and defined in (a) the Bankruptcy Code and (b) the
fraudulent conveyance statutes of the State of New York or of any jurisdiction
in which any of the Collateral may be located.

6.15 Fiscal Year. The fiscal year of each Obligor ends on the Sunday nearest
December 31.

6.16 Compliance. Each Obligor is in compliance with all Legal Requirements
applicable to it, except to the extent that the failure to comply therewith
would not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations or Properties of any
Obligor or the ability of any Obligor to perform its obligations under this
Agreement or the Loan Documents to which it is a party.

6.17 Environmental Matters. Each Obligor has, to the best knowledge of their
respective executive officers, obtained and maintained in effect all
Environmental Permits (or the applicable Person has initiated the necessary
steps to transfer the Environmental Permits into its name or obtain such
permits), the failure to obtain which could reasonably be expected to have a
material adverse effect on the Properties, liabilities, condition (financial or
otherwise), business or operations of any Obligor. Each Obligor and its
Properties, business and operations have been and are, to the best knowledge of
their respective executive officers, in compliance with all applicable
Requirements of Environmental Law and Environmental Permits the failure to
comply with which could reasonably be expected to have a material adverse effect
on the Properties, liabilities, condition (financial or otherwise), business or
operations of any Obligor. Each Obligor and its Properties, business and
operations are not subject to any (A) Environmental Claims or (B), to the best
knowledge of their respective executive officers (after making reasonable
inquiry of the personnel and records of their respective Corporations),
Environmental Liabilities, in either case direct or contingent, arising from or
based upon any act, omission, event, condition or circumstance occurring or
existing on or prior to the date hereof which could reasonably be expected to
have a material adverse effect on the Properties, liabilities, condition
(financial or otherwise), business or operations of any Obligor. None of the
officers of any Obligor has received any notice of any violation or alleged
violation of any Requirements of Environmental Law or Environmental Permit or
any Environmental Claim in

 

51



--------------------------------------------------------------------------------

connection with its Properties, liabilities, condition (financial or otherwise),
business or operations which could reasonably be expected to have a material
adverse effect on the Properties, liabilities, condition (financial or
otherwise), business or operations of any Obligor. Borrower does not know of any
event or condition with respect to currently enacted Requirements of
Environmental Laws presently scheduled to become effective in the future with
respect to any of the Properties of any Obligor which could reasonably be
expected to have a material adverse effect on the Properties, liabilities,
condition (financial or otherwise), business or operations of any Obligor, for
which the applicable Obligor has not made good faith provisions in its business
plan and projections of financial performance.

6.18 Property of Excluded Entities. The aggregate value (based on the greater of
book or market value) of the Property owned by the Excluded Entities is equal to
or less than $1,000,000 on the date hereof.

6.19 Collateral Covered. As of the Effective Date, the Collateral covered by the
Security Documents constitutes all of the present capital stock or other
membership, equity, ownership or profit interests of or in each Obligor (other
than Carrols Restaurant Group) and 66% of the voting equity or ownership
interests and 100% of all non-voting equity or ownership interests of any
present first tier foreign Subsidiary of any Obligor.

6.20 Subordinated Indebtedness. The Obligations constitute “Senior Indebtedness”
or the equivalent term under the terms of the Subordinated Indebtedness existing
as of the date hereof and this Agreement constitutes the “Senior Credit
Facility” or the equivalent term under the terms of the Subordinated
Indebtedness existing as of the date hereof.

6.21 Intellectual Property Matters. Each of the Obligors owns or possesses
rights to use all franchises, licenses, copyrights, copyright applications,
patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service mark, service mark rights, trade names, trade name rights,
copyrights and other rights with respect to the foregoing which are reasonably
necessary to conduct its business, except where the failure to own or have the
rights to use such items could not reasonably be expected to have a material
adverse effect on the assets, liabilities (actual or contingent), Properties,
business, operations or condition (financial or otherwise) of the Borrower and
the other Obligors, taken as a whole. No event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights, and no Obligor thereof is liable to any Person
for infringement under any applicable Legal Requirement with respect to any such
rights as a result of its business operations, except in each case as could not
reasonably be expected to have a material adverse effect on the assets,
liabilities (actual or contingent), Properties, business, operations or
condition (financial or otherwise) of the Borrower or the other Obligors, taken
as a whole.

6.22 No Material Adverse Change. Since September 30, 2006, there has been no
material adverse change in the assets, liabilities (actual or contingent),
Properties, business, operations, or condition (financial or otherwise) of the
Borrower and the other Obligors, taken as a whole or on the ability of any
Obligor to perform its respective Obligations under any Loan Document to which
it is a party and no event has occurred or condition arisen that could
reasonably be expected to have such an effect.

 

52



--------------------------------------------------------------------------------

6.23 Insurance. The properties of the Obligors are insured with financially
sound and reputable insurance companies not Affiliates of the Obligors, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in locations where the applicable Obligor operates.

6.24 Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability (a) to make dividend payments or other distributions in
respect of its capital stock to the Borrower or any Subsidiary, (b) to make
loans or advances to pay any indebtedness or other obligation owed the Borrower
or any Subsidiary or (c) to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or as permitted by the terms of the Senior
Subordinated Notes (as of the Effective Date).

6.25 Employee Relations. No Obligor is, as of the Effective Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.25. The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of the
Obligors that, individually or in the aggregate, could reasonably be expected to
have a material adverse effect on the assets, liabilities (actual or
contingent), Properties, business, operations, or condition (financial or
otherwise) of any Obligor.

6.26 Key Agreements. Each Key Agreement is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof, except where the
failure of any Key Agreements to be in full force and effect, individually or in
the aggregate, could not reasonably be expected to have a material adverse
effect on the assets, liabilities (actual or contingent), Properties, business,
operations, or condition (financial or otherwise) of any Obligor. No Obligor
(nor, to the knowledge of the Borrower, any other party thereto) is in breach of
or in default under any Key Agreement in any respect, except for any breaches or
defaults that, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect on the assets, liabilities (actual or
contingent), Properties, business, operations, or condition (financial or
otherwise) of any Obligor.

 

7. Affirmative Covenants.

Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will do, and cause each other Obligor to do,
and if necessary cause to be done, each and all of the following:

7.1 Taxes, Existence, Regulations, Property, Etc. At all times (a) pay when due
all taxes and governmental charges of every kind upon it or against its income,
profits or Property, unless and only to the extent that the same shall be
contested diligently in good faith and adequate reserves in accordance with GAAP
have been established therefor; (b) do all things necessary to preserve its
existence, qualifications, rights, licenses and franchises in all jurisdictions
where such failure to qualify could reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations
or Properties of any Obligor; (c) comply with all applicable Legal Requirements
(including without limitation Requirements of

 

53



--------------------------------------------------------------------------------

Environmental Law) and maintain in full force and effect all governmental
approvals, in respect of the conduct of its business and the ownership of its
Property, the noncompliance with which, or which the failure to maintain in full
force and effect, could reasonably be expected to have a material adverse effect
on the business, condition (financial or otherwise), operations or Properties of
any Obligor or on the ability of any Obligor to perform its respective
obligations under any Loan Document to which it is a party; and (d) cause its
Property to be protected, maintained and kept in good repair and make all
replacements and additions to such Property as may be reasonably necessary to
conduct its business properly and efficiently.

7.2 Financial Statements and Information. Furnish to Agent and each Lender each
of the following: (a) as soon as available and in any event within 100 days
after the end of each applicable fiscal year (or, if earlier, the date of any
required public filing thereof), beginning with the fiscal year 2006, Annual
Audited Financial Statements of Borrower and Carrols Restaurant Group and their
respective Subsidiaries on a consolidated basis; (b) as soon as available and in
any event within 45 days after the end of each fiscal quarter (other than the
last fiscal quarter) of each applicable fiscal year and within 100 days after
the end of the last fiscal quarter of each fiscal year (or, if earlier, the date
of any required public filing thereof), Quarterly Financial Statements of
Borrower and Carrols Restaurant Group and their respective Subsidiaries on a
consolidated basis; (c) concurrently with the financial statements provided for
in Subsections 7.2(a) and (b) hereof, such schedules, computations and other
information, in reasonable detail, as may be required by Agent to demonstrate
compliance with the covenants set forth herein or reflecting any non-compliance
therewith as of the applicable date, all certified and signed by the president
or chief financial officer of Borrower (or other authorized officer approved by
Agent) as true and correct in all material respects to the best knowledge of
such officer and, commencing with the annual statement prepared as of the last
day of fiscal year 2006, a compliance certificate (“Compliance Certificate”) in
the form of Exhibit F hereto, duly executed by such authorized officer;
(d) within 100 days after the beginning of each fiscal year, Borrower’s annual
business plan for such fiscal year (including its balance sheet and income and
cash flow projections for such fiscal year); (e) promptly upon their becoming
publicly available, each financial statement, report, notice or definitive proxy
statements sent by any Obligor to shareholders generally and each regular or
periodic report and each registration statement, prospectus or written
communication (other than transmittal letters) in respect thereof filed by any
Obligor with, or received by any Obligor in connection therewith from, any
securities exchange or the Securities and Exchange Commission or any successor
agency, and (f) such other information relating to the condition (financial or
otherwise), operations, prospects or business of any Obligor as from time to
time may be reasonably requested by Agent. Financial Statements for Borrower and
Carrols Holding shall be prepared on a consolidated basis, and shall provide
comparison to the corresponding period of the previous fiscal year. Each
delivery of a financial statement pursuant to this Section 7.2 shall constitute
a restatement of the representations contained in the second and third sentences
of Section 6.2.

Documents required to be delivered pursuant to this Section 7.2 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (x) on which Carrols Restaurant Group or the Borrower
posts such documents, or provides a link thereto on Carrols Restaurant Group’s
or the Borrower’s website on the Internet at www.carrols.com; or (y) on which
such documents are posted on the Borrower’s behalf on an

 

54



--------------------------------------------------------------------------------

Internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); provided that: (A) the Borrower shall deliver paper copies of such
documents to the Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender and (B) the Borrower shall notify the Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers will
make available to the Lenders and the applicable Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak Online or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Arrangers, the applicable
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.7); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

7.3 Financial Tests. Borrower and its Subsidiaries on a consolidated basis will
have and maintain:

(a) Senior Leverage Ratio. A Senior Leverage Ratio of not greater than:

(1) 2.75 to 1.00 at all times during the period commencing on the Effective Date
through and including the day that is immediately prior to the last day of the
fourth fiscal quarter of fiscal year 2007;

(2) 2.50 to 1.00 at all times during the period commencing on the last day of
the fourth fiscal quarter of fiscal year 2007 through and including the day that
is immediately prior to the last day of the fourth fiscal quarter of fiscal year
2008;

 

55



--------------------------------------------------------------------------------

(3) 2.25 to 1.00 at all times during the period commencing on the last day of
the fourth fiscal quarter of fiscal year 2008 through and including the day that
is immediately prior to the last day of the fourth fiscal quarter of fiscal year
2009; and

(4) 2.00 to 1.00 at all times thereafter.

(b) Total Leverage Ratio. A Total Leverage Ratio of not greater than:

(1) 5.00 to 1.00 at all times during the period commencing on the Effective Date
through and including the day that is immediately prior to the last day of the
fourth fiscal quarter of fiscal year 2007;

(2) 4.75 to 1.00 at all times during the period commencing on the last day of
the fourth fiscal quarter of fiscal year 2007 through and including the day that
is immediately prior to the last day of the fourth fiscal quarter of fiscal year
2008;

(3) 4.50 to 1.00 at all times during the period commencing on the last day of
the fourth fiscal quarter of fiscal year 2008 through and including the day that
is immediately prior to the last day of the fourth fiscal quarter 2009; and

(4) 4.00 to 1.00 at all times thereafter.

(c) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of not less than:

(1) 1.15 to 1.00 at all times during the period commencing on the Effective Date
through and including the day that is immediately prior to last day of the
fourth fiscal quarter of fiscal year 2007; and

(2) 1.20 to 1.00 at all times thereafter.

7.4 Inspection. Permit Agent and each Lender upon 3 days’ prior notice (unless a
Default or an Event of Default has occurred which is continuing, in which case
no prior notice is required) to inspect its Property, to examine its files,
books and records, except privileged communication with legal counsel and
classified governmental material, and make and take away copies thereof, and to
discuss its affairs with its officers and accountants, all during normal
business hours and at such intervals and to such extent as Agent or any Lender
may reasonably desire.

7.5 Further Assurances. Promptly execute and deliver, at Borrower’s expense, any
and all other and further instruments which may be reasonably requested by Agent
to cure any defect in the execution and delivery of any Loan Document in order
to effectuate the transactions contemplated by the Loan Documents, and in order
to grant, preserve protect and perfect the validity and priority of the security
interests created by the Security Documents.

7.6 Books and Records. Maintain books of record and account which permit
financial statements to be prepared in accordance with GAAP.

7.7 Insurance. Borrower will (and will cause each other Obligor to) maintain
insurance with such insurers, on such of its Property, with responsible
companies in such amounts, with such

 

56



--------------------------------------------------------------------------------

deductibles and against such risks as are usually carried by owners of similar
businesses and properties in the same general areas in which the applicable
Obligor operates (including, hazard and business interruption insurance) or as
Agent may otherwise reasonably require, and furnish Agent satisfactory evidence
thereof promptly upon request. These insurance provisions are cumulative of the
insurance provisions of the Security Documents. Agent shall be provided with
copies of the policies of insurance and a certificate of the insurer that the
insurance required by this Section may not be canceled, reduced or affected in
any material manner without thirty (30) days’ prior written notice to Agent.
Wherever applicable, such insurance shall name Agent as additional insured.

7.8 Notice of Certain Matters. Give Agent written notice of the following
promptly after any executive officer (vice president or more senior) of Borrower
shall become aware of the same:

(a) the issuance by any court or governmental agency or authority of any
injunction, order or other restraint prohibiting, or having the effect of
prohibiting, the performance of this Agreement, any other Loan Document, or the
making of the Loans or the initiation of any litigation, or any claim or
controversy which could reasonably be expected to result in the initiation of
any litigation, seeking any such injunction, order or other restraint;

(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any court or any Governmental Authority involving
claims in excess of $5,000,000 or which may reasonably be expected to result in
a Default hereunder; and

(c) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with the respect thereto.

Borrower will also notify Agent in writing at least 30 days prior to the date
that any Obligor changes its name or the location of its chief executive office
or principal place of business or the place where it keeps its books and
records.

7.9 Interest Rate Risk. Borrower shall comply with and shall maintain in full
force and effect a program for the hedging of interest rate risk (which may
include one or more Interest Rate Risk Agreements) upon terms and in a manner
acceptable to Agent providing for a notional amount equal to the excess amount
of (a) the aggregate unpaid principal balance of Borrowed Money Indebtedness of
Borrower (on a consolidated basis) bearing interest at a variable rate over
(b) 50% of the aggregate unpaid principal balance of the Borrowed Money
Indebtedness of Borrower (on a consolidated basis).

7.10 Capital Adequacy. If any Lender shall have determined that the adoption
after the Effective Date or effectiveness after the Effective Date (whether or
not previously announced) of any applicable law, rule, regulation or treaty
regarding capital adequacy, or any change therein after the Effective Date, or
any change in the interpretation or administration thereof after the Effective
Date by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive after the Effective Date regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency has or would have

 

57



--------------------------------------------------------------------------------

the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, under the Letters of Credit, the Notes
or other Obligations held by it to a level below that which such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, upon
satisfaction of the conditions precedent set forth in this Section 7.10, after
demand by such Lender (with a copy to Agent) as provided below, pay (subject to
Section 11.8 hereof) to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. The certificate of any Lender setting
forth such amount or amounts as shall be necessary to compensate it and the
basis thereof and reasons therefor shall be delivered as soon as practicable to
Borrower and shall be conclusive and binding, absent manifest error. Borrower
shall pay the amount shown as due on any such certificate within five
(5) Business Days after the delivery of such certificate. In preparing such
certificate, a Lender may employ such assumptions and allocations of costs and
expenses as it shall in good faith deem reasonable and may use any reasonable
averaging and attribution method.

7.11 ERISA Information and Compliance. Promptly furnish to Agent (a) upon
receipt, a copy of any notice of complete or partial withdrawal liability under
Title IV of ERISA and any notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, (b) if
requested by Agent, copies of each annual and other report with respect to each
Plan or any trust created thereunder filed with the United States Secretary of
Labor or the PBGC or the Internal Revenue Service, (c) upon becoming aware of
the occurrence of any “reportable event,” as such term is defined in
Section 4043 of ERISA, for which the disclosure requirements of Regulation
Section 2615.3 promulgated by the PBGC have not been waived, or of any
non-exempt “prohibited transaction,” as such term is defined in Section 4975 of
the Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal financial officer of Borrower or
the applicable member of the Controlled Group specifying the nature thereof,
what action Borrower or the applicable member of the Controlled Group is taking
or proposes to take with respect thereto, and, when known, any action taken by
the PBGC, the Internal Revenue Service or the Department of Labor with respect
thereto, (d) after the filing or receiving thereof by Borrower or any member of
the Controlled Group of any notice of the institution of any proceedings or
other actions which may result in the termination of any Plan, and (e) each
request for waiver of the funding standards or extension of the amortization
periods required by Sections 303 and 304 of ERISA or Section 412 of the Code
promptly after the request is submitted by Borrower or any member of the
Controlled Group to the Secretary of the Treasury, the Department of Labor or
the Internal Revenue Service, as the case may be. To the extent required under
applicable statutory funding requirements, Borrower will fund, or will cause the
applicable member of the Controlled Group to fund, all current service pension
liabilities as they are incurred under the provisions of all Plans from time to
time in effect, and comply with all applicable provisions of ERISA, in each
case, except to the extent that failure to do the same could not reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise), operations or Properties of any Obligor. Borrower covenants that
it shall and shall cause each member of the Controlled Group to (1) make
contributions to each Plan in a timely manner and in an amount sufficient to
comply with the contribution obligations under such Plan and the minimum funding
standards requirements of ERISA; (2) prepare and file in a timely manner all
notices and reports required to be filed by Borrower with respect to each Plan
under the terms of ERISA including but not limited to annual

 

58



--------------------------------------------------------------------------------

reports; and (3) pay in a timely manner all PBGC premiums required to be paid by
Borrower or any member of the Controlled Group with respect to each Plan, in
each case, except to the extent that failure to do the same could not reasonably
be expected to have a material adverse effect on the business, condition
(financial or otherwise), operations or Properties of any Obligor.

7.12 Compliance with Agreements. Comply in all respects with each term,
condition and provision of each Key Agreement, except as could not reasonably be
expected to have a material adverse effect on the assets, liabilities (actual or
contingent), Properties, business, operations, or condition (financial or
otherwise) of any Obligor or on the ability of any Obligor to perform its
respective Obligations under any Loan Document to which it is a party and no
event has occurred or condition arisen that could reasonably be expected to have
such an effect.

 

8. Negative Covenants.

Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will not, and will not suffer or permit any
other Obligor (other than Carrols Restaurant Group) to, do any of the following:

8.1 Borrowed Money Indebtedness. Create, incur, suffer or permit to exist, or
assume or guarantee, directly or indirectly, or become or remain liable with
respect to any Borrowed Money Indebtedness, whether direct, indirect, absolute,
contingent or otherwise, except the following: (a) Indebtedness under this
Agreement and the other Loan Documents and Indebtedness secured by Liens
permitted by Section 8.2 hereof; (b) the liabilities existing on the date of
this Agreement and disclosed in the financial statements delivered on or prior
to the Effective Date pursuant to Section 5.1 hereof, and subject to
Section 8.10 hereof, all renewals, extensions and replacements (but not
increases) of any of the foregoing; (c) the Interest Rate Risk Indebtedness;
(d) Subordinated Indebtedness; (e) Borrowed Money Indebtedness incurred by
Borrower for the acquisition and/or development of restaurants acquired or
developed by Borrower or any of its Subsidiaries after the Effective Date and
pre-existing Indebtedness (excluding any Indebtedness incurred at the
instigation of Borrower in contemplation of the acquisition of such Subsidiary)
of any Subsidiary or business acquired after the Effective Date in an aggregate
amount not to exceed, at any one time outstanding, $20,000,000; (f) Borrowed
Money Indebtedness of Borrower or any of its Subsidiaries to Borrower or any of
its Subsidiaries that is an Obligor so long as such Borrowed Money Indebtedness
shall be subordinated to the Obligations in a manner acceptable to Agent and the
Majority Lenders; (g) capitalized lease obligations to the extent allowed by the
other provisions of this Agreement, and (h) FASB 98 lease financing obligations
arising after the date hereof but relating to leases in existence as of the date
hereof.

8.2 Liens. Create or suffer to exist any Lien upon any of its Property now owned
or hereafter acquired, or acquire any Property upon any conditional sale or
other title retention device or arrangement or any purchase money security
agreement; or in any manner directly or indirectly sell, assign, pledge or
otherwise transfer any of its Accounts or General Intangibles; provided,
however, that any Obligor may create or suffer to exist Permitted Liens.

8.3 Contingent Liabilities. Directly or indirectly guarantee the performance or
payment of, or purchase or agree to purchase, or assume or contingently agree to
become or be secondarily

 

59



--------------------------------------------------------------------------------

liable in respect of, any obligation or liability of any other Person except for
(a) the endorsement of checks or other negotiable instruments in the ordinary
course of business; (b) obligations disclosed to Agent in the financial
statements delivered on or prior to the Effective Date pursuant to Section 5.1
hereof (but not increases of such obligations after the Effective Date), and
(c) those liabilities permitted under Section 8.1 hereof.

8.4 Mergers, Consolidations and Dispositions of Assets. In any single
transaction or series of transactions, directly or indirectly:

(a) liquidate or dissolve (provided that Subsidiaries of Borrower which are not
parties to any Security Agreement may be liquidated or dissolved);

(b) be a party to any merger or consolidation unless and so long as (i) no
Default or Event of Default has occurred that is then continuing,
(ii) immediately thereafter and giving effect thereto, no event will occur and
be continuing which constitutes a Default, (iii) an Obligor is the surviving
Person; (iv) the surviving Person ratifies and assumes each Loan Document to
which any party to such merger was a party, and (v) Agent is given at least 30
days’ prior notice of such merger or consolidation;

(c) sell, convey or lease all or any substantial part of its assets, except for
(i) sale/leaseback transactions, (ii) sales of Property in the ordinary course
of business, (iii) sales to other Obligors, (iv) the Specified Asset Sales and
(v) other sales not exceeding, for any fiscal year, $20,000,000; or

(d) except for Liens in favor of Agent, pledge, transfer or otherwise dispose of
any equity interest in any Obligor or any Indebtedness of any Obligor or issue
or permit any other Obligor (other than Carrols Restaurant Group) to issue any
additional equity interest.

Nothing in this Agreement or any of the other Loan Documents shall prohibit any
Obligor from (i) selling obsolete equipment or from replacing used equipment in
the ordinary course of business or (ii) disposing of any Interest Rate Risk
Agreement (provided that Borrower shall maintain compliance with Section 7.9 at
all times).

8.5 Redemption, Dividends and Distributions. At any time: (a) make any
distributions of any Property or cash to the owner of any of the equity
interests in any Obligor other than Permitted Dividends or (b) redeem, retire or
otherwise acquire, directly or indirectly, any equity interest in any Obligor,
other than to the extent included in the definition of “Permitted Investments”
set forth in Section 1.1 hereof.

8.6 Nature of Business. Change the nature of its business or enter into any
business which is substantially different from the business in which it is
presently engaged. The primary business of each Obligor (other than Carrols
Restaurant Group, the Pollo Subsidiaries and the Taco Cabana Subsidiaries) shall
at all times be the direct or indirect ownership and operation of restaurants
under Burger King franchises. The primary business of the Pollo Subsidiaries and
the Taco Cabana Subsidiaries shall at all times be the direct or indirect
ownership, operation or franchise of restaurants.

 

60



--------------------------------------------------------------------------------

8.7 Transactions with Related Parties. Enter into any transaction or agreement
with any officer, director or holder of any equity interest in any Obligor (or
any Affiliate of any such Person) unless the same is upon terms substantially
similar to those obtainable from wholly unrelated sources (to the best knowledge
of the executive officers of the applicable Obligor or Affiliate, after making
reasonable inquiry of the personnel and records of the applicable Obligor or
Affiliate). Performance under the present terms of the Purchase Agreements and
the Lease Agreements (without amendment except as agreed to in writing by Agent)
shall not cause a Default hereunder.

8.8 Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any Investment in, any Person, or make
any commitment to make any such extension of credit or Investment, except
(a) Permitted Investments, (b) normal and reasonable advances in the ordinary
course of business to officers and employees and (c) loans or advances permitted
under Section 8.1 hereof (including any Interest Rate Risk Indebtedness).

8.9 Subsidiaries. Form, create or acquire any Subsidiary except for Non-Recourse
Subsidiaries and except that Borrower or any of its Subsidiaries may form,
create or acquire a wholly-owned Subsidiary so long as (a) immediately
thereafter and giving effect thereto, no event will occur and be continuing
which constitutes a Default; (b) such Subsidiary (and, where applicable,
Borrower or any other Obligor) shall execute and deliver a Guaranty and such
Security Documents as the Agent may reasonably require to effectuate the
provisions of this Agreement regarding Collateral to be covered by the Security
Documents, and (c) Agent is given at least 30 days’ prior notice of such
formation, creation or acquisition.

8.10 Key Agreements. Terminate or agree to the termination of any Key Agreement
or amend, modify or obtain or grant a waiver of any provision of any of the Key
Agreements if such action could reasonably be expected to have a material
adverse effect on the Properties, liabilities, condition (financial or
otherwise), business or operations of any Obligor.

8.11 Certain Accounting Changes; Organizational Documents. (a) Change its fiscal
year end, or make any change in its accounting treatment and reporting practices
except as required by GAAP or, with respect to reporting practices, the rules
and regulations of the Securities and Exchange Commission, or (b) amend, modify,
restate or supplement any of its Organizational Documents if such action could
reasonably be expected to materially and adversely affect any Collateral, Loan
or Obligation or the abilities of Borrower or any other Obligor to perform its
Obligations under any Loan Document, unless such action shall be consented to in
writing by Agent.

8.12 Excluded Entities. Borrower will not permit the aggregate value (determined
on the greater of book or market value) of the Property owned by the Excluded
Entities to exceed $1,000,000, in each case unless the Lenders shall have
otherwise consented in writing.

8.13 Unfunded Liabilities. Incur any Unfunded Liabilities after the Effective
Date or allow any Unfunded Liabilities in excess of $500,000, in the aggregate,
to arise or exist.

 

61



--------------------------------------------------------------------------------

8.14 Acquisitions of Assets. Acquire any real Property or any material personal
Property after the Effective Date unless the following conditions precedent
shall have been satisfied:

(a) No Default or Event of Default shall have occurred and be continuing (both
before and, on a pro forma basis, after giving effect to the closing of the
applicable acquisition), and Agent shall have received adequate information
relating to the applicable acquisition to provide confirmation of this
condition.

(b) If any acquisition would cause the aggregate purchase price of all
acquisitions within any twelve (12) month period to exceed $100,000,000, such
acquisition (but not any of the prior acquisitions) shall require the prior
written approval of the Majority Lenders (Lenders agree that they shall respond
to any request for such approval within thirty (30) days after receipt of such
request in writing accompanied by adequate information relating to such
acquisition in order to evaluate its projected impact. If any Lender shall fail
to respond to such a request within such thirty (30) day period, the applicable
Lender shall be deemed to have given its consent to such acquisition).

8.15 Subordinated Indebtedness. Except as expressly permitted in writing by the
Majority Lenders, Borrower will not purchase, redeem, retire or otherwise
acquire for value, deposit any monies with any Person with respect to or make
any payment or prepayment of the principal of or any other amount owing in
respect of, any Subordinated Indebtedness (other than Permitted Bond
Repurchases). Except as expressly permitted in writing by the Majority Lenders,
Borrower will not amend, modify or obtain or grant a waiver of any provision of
any document or instrument evidencing any Subordinated Indebtedness in any
manner which could reasonably be expected to have an adverse effect on the
Lenders.

8.16 Synthetic Repurchases of Equity or Debt. Enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (a) in the case of
any Synthetic Purchase Agreement related to any Equity Interest, the payments
required to be made by the Borrower or its Subsidiaries are limited to amounts
permitted to be paid under Section 8.5 hereof, (b) in the case of any Synthetic
Purchase Agreement related to any Restricted Indebtedness, the payments required
to be made by the Borrower or its Subsidiaries thereunder are limited to the
amount permitted under the other provisions of this Section 8 and (c) in the
case of any Synthetic Purchase Agreement, the obligations of the Borrower and
its Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Majority Lenders.

8.17 Restrictive Agreements.

(a) Enter into any Indebtedness which contains any negative pledge on assets
(other than the Senior Subordinated Notes) or any covenants more restrictive
than the provisions of Sections 7 and 8, or which restricts, limits or otherwise
encumbers its ability to incur Liens on or with respect to any of its assets or
properties other than the assets or properties securing such Indebtedness.

(b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower.

 

62



--------------------------------------------------------------------------------

8.18 Limitations on Exchange and Issuance of Certain Equity Interests. Issue,
sell or otherwise dispose of any class or series of Equity Interest that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness (other than Indebtedness
permitted to be incurred under Section 8.1) or (b) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.

 

9. Defaults.

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur, then Agent shall, at the direction of the
Majority Lenders, do any or all of the following: (1) without notice to Borrower
or any other Person, declare the Revolving Loan Commitments terminated
(whereupon the Revolving Loan Commitments shall be terminated) and/or accelerate
the Revolving Loan Termination Date to a date as early as the date of
termination of the Revolving Loan Commitments; (2) terminate any Letter of
Credit allowing for such termination, by sending a notice of termination as
provided therein and require Borrower to provide Cover for outstanding Letters
of Credit; (3) declare the principal amount then outstanding of and the unpaid
accrued interest on the Loans and Reimbursement Obligations and all fees and all
other amounts payable hereunder, under the Notes and under the other Loan
Documents to be forthwith due and payable, whereupon such amounts shall be and
become immediately due and payable, without notice (including, without
limitation, notice of acceleration and notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by Borrower; provided that in the case of the occurrence
of an Event of Default with respect to any Obligor referred to in clause (f),
(g) or (h) of this Section 9.1, the Revolving Loan Commitments shall be
automatically terminated and the principal amount then outstanding of and unpaid
accrued interest on the Loans and the Reimbursement Obligations and all fees and
all other amounts payable hereunder, under the Notes and under the other Loan
Documents shall be and become automatically and immediately due and payable,
without notice (including, without limitation, notice of acceleration and notice
of intent to accelerate), presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by Borrower, and (4) exercise
any or all other rights and remedies available to Agent or any of the Lenders
under the Loan Documents, at law or in equity (provided that any acceleration
hereunder or under any Loan Document shall not extend to or apply to any
Obligor’s obligations under or in connection with any Interest Rate Risk
Agreement):

(a) Payments - (i) any Obligor shall fail to make any payment or required
prepayment of any installment of principal on the Loans or any Reimbursement
Obligation payable under the Notes, this Agreement or the other Loan Documents
when due or (ii) any Obligor fails to make any payment or required prepayment of
interest with respect to the Loans, any Reimbursement Obligation or any other
fee or amount under the Notes, this Agreement or the other Loan Documents when
due and such failure to pay continues unremedied for a period of five (5) days;
or

(b) Other Obligations - any Obligor shall default in the payment when due of any
principal of or interest on any Indebtedness (other than FASB 98 lease financing
obligations)

 

63



--------------------------------------------------------------------------------

having an outstanding principal amount of at least $2,500,000 (other than the
Loans and Reimbursement Obligations) and such default shall continue beyond any
applicable period of grace; or any event or condition shall occur which results
in the acceleration of the maturity of any such Indebtedness or enables (or,
with the giving of notice or lapse of time or both, would enable) the holder of
any such Indebtedness or any Person acting on such holder’s behalf to accelerate
the maturity thereof and such event or condition shall not be cured within any
applicable period of grace; or

(c) Representations and Warranties - any representation or warranty made or
deemed made by or on behalf of any Obligor in this Agreement or any other Loan
Document or in any certificate furnished or made by any Obligor to Agent or the
Lenders in connection herewith or therewith that is qualified by materiality or
material adverse effect shall prove to have been incorrect, false or misleading
in any respect as of the date thereof or as of the date as of which the facts
therein set forth were stated or certified or deemed stated or certified or any
representation or warranty made or deemed made by or on behalf of any Obligor in
this Agreement or any other Loan Document or in any certificate furnished or
made by any Obligor to Agent or the Lenders in connection herewith or therewith
that is not qualified by materiality or material adverse effect shall prove to
have been incorrect, false or misleading in any material respect as of the date
thereof or as of the date as of which the facts therein set forth were stated or
certified or deemed stated or certified; or

(d) Affirmative Covenants - (i) default shall be made in the due observance or
performance of any of the covenants or agreements contained in Section 7.3
hereof, (ii) default shall be made in the due observance or performance of any
of the covenants or agreements contained in Sections 7.2, 7.4, 7.7 or 7.8 hereof
and, in each case, such default continues unremedied for a period of 20 days
after (x) notice thereof is given by Agent to Borrower or (y) such default
otherwise becomes known to any executive officer of Borrower, whichever is
earlier, or (iii) default is made in the due observance or performance of any of
the other covenants and agreements contained in Section 7 hereof or any other
affirmative covenant of any Obligor contained in this Agreement or any other
Loan Document and such default continues unremedied for a period of 30 days
after (x) notice thereof is given by Agent to Borrower or (y) such default
otherwise becomes known to any executive officer of Borrower, whichever is
earlier; or

(e) Negative Covenants - default is made in the due observance or performance by
Borrower of any of the other covenants or agreements contained in Section 8 of
this Agreement or of any other negative covenant of any Obligor contained in
this Agreement or any other Loan Document; or

(f) Involuntary Bankruptcy or Receivership Proceedings - a receiver,
conservator, liquidator or trustee of any Obligor or of any of its Property is
appointed by the order or decree of any court or agency or supervisory authority
having jurisdiction, and such decree or order remains in effect for more than 60
days; or any Obligor is adjudicated bankrupt or insolvent; or any of such
Person’s Property is sequestered by court order and such order remains in effect
for more than 60 days; or a petition is filed against any Obligor under any
state or federal bankruptcy, reorganization, arrangement, insolvency,
readjustment or debt, dissolution, liquidation or receivership law or any
jurisdiction, whether now or hereafter in effect, and is not dismissed within 60
days after such filing; or

 

64



--------------------------------------------------------------------------------

(g) Voluntary Petitions or Consents - any Obligor commences a voluntary case or
other proceeding or order seeking liquidation, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or other relief with
respect to itself or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its Property, or consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or fails generally
to, or cannot, pay its debts generally as they become due or takes any corporate
action to authorize or effect any of the foregoing; or

(h) Assignments for Benefit of Creditors or Admissions of Insolvency - any
Obligor makes an assignment for the benefit of its creditors, or admits in
writing its inability to pay its debts generally as they become due, or consents
to the appointment of a receiver, trustee, or liquidator of such Obligor or of
all or any substantial part of its Property; or

(i) Undischarged Judgments - a final non-appealable judgment or judgments for
the payment of money exceeding, in the aggregate, $5,000,000 (exclusive of
amounts covered by insurance as to which the applicable insurer is not presently
disputing coverage) is rendered by any court or other governmental body against
any Obligor and such Obligor does not discharge the same or provide for its
discharge in accordance with its terms, or procure a stay of execution thereof
within 30 days from the date of entry thereof; or

(j) Loan Documents - any material provision of this Agreement or any material
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any other Obligor party thereto or any such Person
shall so state in writing, or Agent shall cease to have a first priority Lien
upon all of the equity interests of Borrower and each of its Subsidiaries (other
than Excluded Entities) securing all of the Obligations; or

(k) Concealment - any Obligor shall have concealed, removed, or permitted to be
concealed or removed, any part of its Property, with intent to hinder, delay or
defraud its creditors or any of them, or shall have made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid; or

(l) Ownership Change or Encumbrance - (i) Any Person other than Carrols
Restaurant Group shall own any equity interest in Borrower; (ii) any Person
other than Agent shall acquire any Lien on any of the equity interests in
Borrower; (iii) an event or series of events by which (A) any person or group of
persons (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended), other than the Permitted Holders, shall obtain ownership or
control in one or more series of transactions of more than thirty-five percent
(35%) of the Equity Interests or thirty-five percent (35%) of the voting power
of Carrols Restaurant Group or Borrower, as applicable, entitled to vote in the
election of members of the board of directors of Carrols Restaurant Group or
Borrower, as applicable, (B) a majority of the members of the board of directors
of Carrols Restaurant Group or Borrower, as applicable, cease to be composed of
Continuing Directors of Carrols Restaurant Group or Borrower, as applicable, or

 

65



--------------------------------------------------------------------------------

(C) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness (other than FASB 98 lease financing obligations) in excess of
$5,000,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating Carrols
Restaurant Group or the Borrower to repurchase, redeem or repay all or any part
of such Indebtedness or Equity Interests provided for therein; or (iv) any
Subsidiary of Borrower (other than a Non-Recourse Subsidiary or to the extent
otherwise expressly permitted in writing by the Majority Lenders) shall cease to
be a wholly-owned Subsidiary of Borrower (direct or indirect) or any Person
shall acquire any Lien on Borrower’s interest in and to the equity interest in
any Subsidiary of Borrower (other than a Non-Recourse Subsidiary or to the
extent otherwise expressly permitted in writing by the Majority Lenders); or

(m) Interest Rate Risk Agreements - The Borrower or any other Obligor shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Interest Rate Risk Agreement and such default causes the termination of such
Interest Rate Agreement and the termination value owed by such Obligor as a
result thereof exceeds $5,000,000.

9.2 Right of Setoff. Upon the occurrence and during the continuance of any Event
of Default, each Lender, the applicable Issuer, the Swing Loan Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, without notice to any Obligor (any such notice being expressly waived by
Borrower and the other Obligors), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final but excluding the
funds held in accounts clearly designated as escrow or trust accounts held by
Borrower or any other Obligor for the benefit of Persons which are not
Affiliates of any Obligor, whether or not such setoff results in any loss of
interest or other penalty, and including without limitation all certificates of
deposit) at any time held, and any other funds or Property at any time held, and
other Indebtedness at any time owing by such Lender, the applicable Issuer, the
Swing Loan Lender or any such Affiliate to or for the credit or the account of
Borrower or any other Obligor against any and all of the Obligations
irrespective of whether or not such Lender or Agent will have made any demand
under this Agreement, the Notes or any other Loan Document and although such
obligations of the Borrower or such Obligor may be contingent or unmatured or
are owed to a branch or office of such Lender, Issuer or the Swing Loan Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. Should the right of any Lender to realize funds in any manner set
forth hereinabove be challenged and any application of such funds be reversed,
whether by court order or otherwise, the Lenders shall make restitution or
refund to Borrower pro rata in accordance with their Revolving Loan Commitments.
Each Lender agrees to promptly notify Borrower and Agent after any such setoff
and application, provided that the failure to give such notice will not affect
the validity of such setoff and application. The rights of Agent and the Lenders
and their respective Affiliates under this Section are in addition to other
rights and remedies (including without limitation other rights of setoff) which
Agent or the Lenders may have. This Section is subject to the terms and
provisions of Sections 4.5 and 11.8 hereof.

9.3 Collateral Account. Borrower hereby agrees, in addition to the provisions of
Section 9.1 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by Agent or the Majority Lenders
(through Agent), pay to Agent an amount in

 

66



--------------------------------------------------------------------------------

immediately available funds equal to the then aggregate amount available for
drawings under all Letters of Credit issued for the account of Borrower, which
funds shall be held by Agent as Cover.

9.4 Preservation of Security for Unmatured Reimbursement Obligations. In the
event that, following (a) the occurrence of an Event of Default and the exercise
of any rights available to Agent or any Lender under the Loan Documents, and
(b) payment in full of the principal amount then outstanding of and the accrued
interest on the Loans and Reimbursement Obligations and fees and all other
amounts payable hereunder and under the Notes and all other amounts secured by
the Security Documents, any Letters of Credit shall remain outstanding and
undrawn upon, Agent shall be entitled to hold (and Borrower and each other
Obligor hereby grants and conveys to Agent a security interest in and to) all
cash or other Property (“Proceeds of Remedies”) realized or arising out of the
exercise of any rights available under the Loan Documents, at law or in equity,
including, without limitation, the proceeds of any foreclosure, as collateral
for the payment of any amounts due or to become due under or in respect of such
Letters of Credit. Such Proceeds of Remedies shall be held for the ratable
benefit of the Lenders. The rights, titles, benefits, privileges, duties and
obligations of Agent with respect thereto shall be governed by the terms and
provisions of this Agreement and, to the extent not inconsistent with this
Agreement, the applicable Security Documents. Agent may, but shall have no
obligation to, invest any such Proceeds of Remedies in such manner as Agent, in
the exercise of its sole discretion, deems appropriate. Such Proceeds of
Remedies shall be applied to Reimbursement Obligations arising in respect of any
such Letters of Credit and/or the payment of any Lender’s obligations under any
such Letter of Credit when such Letter of Credit is drawn upon. Nothing in this
Section shall cause or permit an increase in the maximum amount of the Revolving
Loan Obligations permitted to be outstanding from time to time under this
Agreement.

9.5 Remedies Cumulative. No remedy, right or power conferred upon Agent or any
Lender is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.

9.6 Crediting of Payments and Proceeds. In the event that the Borrower shall
fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 9.1, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such and each Issuer in its capacity as such (ratably
among the Agent and each Issuer in proportion to the respective amounts
described in this clause First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

 

67



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any scheduled payments and any accrued and unpaid
interest with respect to Hedging Obligations, but excluding any termination
payments with respect to Hedging Obligations) (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Reimbursement Obligations and any termination
payments with respect to Hedging Obligations (ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Agent for the account of each Issuer, to cash collateralize any
Letter of Credit Liabilities then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower (or, as directed by the Borrower, to any other
Obligor) or as otherwise required by Requirement of Law.

 

10. Agent.

10.1 Appointment and Authority. Each of the Lenders and the Issuers hereby
irrevocably appoints Wachovia to act on its behalf as Agent hereunder and under
the other Loan Documents and authorizes Agent to take such actions on its behalf
and to exercise such powers as are delegated to Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section are solely for the benefit of the Agent,
the Lenders and the Issuers, and neither Carrols Restaurant Group, the Borrower
nor any of their respective Subsidiaries shall have rights as a third party
beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Carrols Restaurant Group,
the Borrower or any of their respective Subsidiaries or Affiliates as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

10.3 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

68



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or any Legal Requirement; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.5 and Section 9) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final nonappealable judgment. Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to Agent by the
Borrower, a Lender or an Issuer.

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

10.4 Reliance by the Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuer, Agent may presume that such condition is satisfactory to such Lender
or such Issuer unless Agent shall have received notice to the contrary from such
Lender or such Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

69



--------------------------------------------------------------------------------

10.5 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent; provided that if such
sub-agent is not a Lender or an Affiliate of the Agent or a Lender, the Borrower
shall approve such sub-agent (such approval not to be unreasonably withheld or
delayed). Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Section shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

10.6 Resignation of Agent.

(a) Agent may at any time give notice of its resignation to the Lenders, Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States (such Person to be approved by the Borrower with such
approval not to be unreasonably withheld or delayed). If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuers, appoint a successor Agent meeting the qualifications set forth above
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Agent on behalf of the Lenders or the Issuers under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the Issuers directly, until
such time as the Majority Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Sections 11.3 and 11.4 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation by Wachovia as Agent pursuant to this Section shall also
constitute its resignation as an Issuer and Swing Loan Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer and Swing Loan Lender, (ii) the retiring
Issuer and Swing Loan Lender shall be discharged from all of their

 

70



--------------------------------------------------------------------------------

respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuer to effectively assume
the obligations of the retiring Issuer with respect to such Letters of Credit.

10.7 Non-Reliance on Agent and Other Lenders. Each Lender and Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuer also acknowledges
that it will, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the syndication agents, documentation agents, co-agents, book manager, lead
manager, Arrangers, or co-arranger listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Agent, a Lender or an Issuer hereunder.

10.9 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by the Agent, for
the ratable benefit of itself and the Lenders, under any Loan Document (i) upon
repayment of the outstanding principal of and all accrued interest on the Loans
and Reimbursement Obligations, payment of all outstanding fees and expenses
hereunder, the termination of the Revolving Loan Commitments and the expiration
or termination of all Letters of Credit, (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Majority Lenders or, to the extent required by Section 11.5(g), all of the
Lenders;

(b) to subordinate or release any Lien on any Collateral granted to or held by
the Agent under any Loan Document to the holder of any Permitted Lien; and

(c) to release any Obligor from its obligations under any Loan Documents if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by Agent at any time, the Majority Lenders will confirm in writing
the Agent’s authority to release or subordinate its interest in particular types
or items of property, or to release any Obligor from its obligations under the
Loan Documents pursuant to this Section.

 

11. Miscellaneous.

11.1 Waiver. No waiver of any Default or Event of Default shall be a waiver of
any other Default or Event of Default. No failure on the part of Agent or any
Lender to exercise and no

 

71



--------------------------------------------------------------------------------

delay in exercising, and no course of dealing with respect to, any right, power
or privilege under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law or in equity.

11.2 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telex, telegraph, telecopy
(confirmed by mail), cable or other writing and telexed, telecopied,
telegraphed, cabled, mailed or delivered to the intended recipient at the
“Address for Notices” specified on Schedule 1.1 hereto (or in the case of any
Lender (other than the Agent) provided for in the Register or an Assignment and
Assumption); or, as to any party hereto, at such other address as shall be
designated by such party in a notice (given in accordance with this Section)
(a) as to Borrower, to Agent, (b) as to Agent, to Borrower and to each Lender,
and (c) as to any Lender, to Borrower and Agent. Except as otherwise provided in
this Agreement, all such notices or communications shall be deemed to have been
duly given when (i) transmitted by telex or telecopier or delivered to the
telegraph or cable office, (ii) personally delivered (iii) one Business Day
after deposit with an overnight mail or delivery service, postage prepaid or
(iv) three Business Days’ after deposit in a receptacle maintained by the United
States Postal Service, postage prepaid, registered or certified mail, return
receipt requested, in each case given or addressed as aforesaid.

11.3 Expenses, Etc. The Borrower and any other Obligor jointly and severally,
shall pay (a) all reasonable out-of-pocket expenses incurred by Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Agent) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable
out-of-pocket expenses incurred by the Issuers in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (c) all out-of-pocket expenses incurred by Agent, any
Lender or any Issuer (including the reasonable fees, charges and disbursements
of any counsel for Agent, any Lender or any Issuer), in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or
(ii) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

11.4 Indemnification.

(a) The Borrower shall indemnify Agent (and any sub-agent thereof), each Lender
and each Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and reasonable
related expenses (including the reasonable fees, charges and disbursements of
any

 

72



--------------------------------------------------------------------------------

counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Obligor arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Claim related in
any way to the Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Obligor, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not Agent or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Obligor against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Obligor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.3 or clause (a) of this Section to be paid by
it to the Agent (or any sub-agent thereof), any Issuer or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Agent (or any
such sub-agent), such Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or such Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or such Issuer in connection with such capacity. The
obligations of the Lenders under this clause (b) are subject to the provisions
of Section 2.5.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

73



--------------------------------------------------------------------------------

(d) All amounts due under this Section and Section 11.3 shall be payable
promptly after demand therefor.

11.5 Amendments, Etc. No amendment or modification of this Agreement, the Notes
or any other Loan Document shall in any event be effective against Borrower
unless the same shall be agreed or consented to in writing by Borrower. No
amendment, modification or waiver of any provision of this Agreement, the Notes
or any other Loan Document, nor any consent to any departure by Borrower
therefrom, shall in any event be effective against the Lenders unless the same
shall be agreed or consented to in writing by the Majority Lenders (or by Agent
with the consent of the Majority Lenders), and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment, modification, waiver or consent shall,
unless in writing and signed by each Lender directly affected thereby, do any of
the following: (a) increase any Revolving Loan Commitment of any Lender or the
amount of the Loans of any of the Lenders (or reinstate any termination or
reduction of the Revolving Loan Commitments) or subject any of the Lenders to
any additional obligations; (b) subject to clauses (i) and (iv) below, reduce
the principal of, or interest on, any Loan, Reimbursement Obligation or fee or
other sum to be paid hereunder; (c) postpone or extend the Revolving Loan
Maturity Date, the Term Loan Maturity Date, the Revolving Loan Termination Date,
the Revolving Loan Availability Period or any scheduled date fixed for any
payment of principal of, or interest on, any Loan, Reimbursement Obligation, fee
or other sum to be paid hereunder or waive any Event of Default described in
Section 9.1(a) hereof; (d) change the percentage of any of the Revolving Loan
Commitments or of the aggregate unpaid principal amount of any of the Loans and
Letter of Credit Liabilities, or the percentage of Lenders, which shall be
required for the Lenders or any of them to take any action under this Agreement;
(e) change any provision contained in this Section 11.5; (f) release all of the
Obligors or release Obligors comprising substantially all of the credit support
for the Obligations, in either case, from the Guaranty (other than as authorized
in Section 10.9), without the written consent of each Lender; (g) release all or
a material portion of the Collateral or release any Security Document (other
than as authorized in Section 10.9 or as otherwise specifically permitted or
contemplated in this Agreement or the applicable Security Document) without the
written consent of each Lender; or (h) modify the provisions of Sections 4.1(b)
or 4.2 hereof regarding pro rata application; provided that, (i) only the
consent of the Majority Lenders shall be necessary to (A) waive any obligation
of any Obligor to pay interest at the Past Due Rate or (B) amend any financial
covenant hereunder (or any defined term use therein ) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Reimbursement
Obligation or to reduce any fee payable hereunder, (ii) only the consent of the
Lenders directly affected thereby and having at least 50.1% of (A) the aggregate
amount of Revolving Loan Commitments or (B) the aggregate amount of Term Loans
outstanding, as applicable, shall be necessary to waive any obligation of the
Borrower to pay interest at the highest Margin Percentage if the Borrower fails
to timely deliver the Compliance Certificate as required by Section 7.2,
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Issuer in addition to the Lenders required above, affect the rights
or duties of the Issuer under this Agreement or any Application relating to any
Letter of Credit issued or to be issued by it; (iv) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in

 

74



--------------------------------------------------------------------------------

addition to the Lenders required above, affect the rights or duties of the Swing
Loan Lender under this Agreement; and (v) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything in this Section 11.5 to the contrary,
no amendment, modification, waiver or consent shall be made with respect to
Section 10 without the consent of Agent to the extent it affects Agent, as Agent
and no amendment, modification, waiver or consent shall be made with respect to
Section 10.8 without the consent of each Co-Agent.

11.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Obligor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(1) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Loan Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(1)(A) of this Section, the
aggregate amount of the Revolving Loan Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Loan
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date) shall not be less than $5,000,000, in the case of any
assignment in respect of any Revolving Loan or Revolving Loan Commitment, or
$1,000,000, in the case of any assignment in respect of the Term Loan, unless

 

75



--------------------------------------------------------------------------------

each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(2) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis;

(3) Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(1)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (i) any Revolving Loan
or Revolving Loan Commitment if such assignment is to a Person that is not a
Lender with a Revolving Loan Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) the Term Loan to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of each Issuer and the Swing Loan Lender (such consents not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) or for any assignment
in respect of any Revolving Loan or Revolving Loan Commitment.

(4) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Questionnaire.

(5) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(6) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this

 

76



--------------------------------------------------------------------------------

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.3(c), 4.1(d), 7.10, 11.3 and 11.4
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Charlotte, North Carolina, a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Loan Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent, any
Issuer, the Swing Loan Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.5 that directly affects such Participant and could not be affected by
a vote of the Majority Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.3(c) and 4.1(d) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.2 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.5 as though it were a Lender.

 

77



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.3(c) and 4.1(d) than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of jurisdiction outside the United States shall
not be entitled to the benefits of Section 4.1(d) unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.1(d) and 11.14
as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.7 Confidentiality. Each of the Agent, the Lenders and the Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document (or any Interest Rate Risk
Agreement with a Lender or the Agent or any Affiliate of the Lender or the
Agent) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to Gold Sheets and other similar bank trade
publications, such information to consist only of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender, any Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or any Obligor. For purposes of this Section,
“Information” means all information received from Carrols Restaurant Group, the
Borrower or any of their respective Subsidiaries relating to Carrols Restaurant
Group, the Borrower or any of their respective Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent, any Lender or any Issuer on a nonconfidential basis unless it is
reasonably clear that such information is not public prior to disclosure by
Carrols Restaurant Group, the Borrower or any of their respective Subsidiaries;
provided that, in the case of information received from Carrols Restaurant
Group, the Borrower or any of their respective Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential or if it is reasonably clear that such

 

78



--------------------------------------------------------------------------------

information is not public. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.8 Limitation of Interest. Borrower and the Lenders intend to strictly comply
with all applicable federal and New York laws, including applicable usury laws
(or the usury laws of any jurisdiction whose usury laws are deemed to apply to
the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of New York). Accordingly, the
provisions of this Section 11.8 shall govern and control over every other
provision of this Agreement or any other Loan Document which conflicts or is
inconsistent with this Section, even if such provision declares that it
controls. As used in this Section, the term “interest” includes the aggregate of
all charges, fees, benefits or other compensation which constitute interest
under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall Borrower or any other Person be obligated to pay, or any Lender
have any right or privilege to reserve, receive or retain, (a) any interest in
excess of the maximum amount of nonusurious interest permitted under the laws of
the State of New York or the applicable laws (if any) of the United States or of
any other jurisdiction, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Ceiling Rate. The daily interest rates to be used in calculating interest at
the Ceiling Rate shall be determined by dividing the applicable Ceiling Rate per
annum by the number of days in the calendar year for which such calculation is
being made. None of the terms and provisions contained in this Agreement or in
any other Loan Document (including, without limitation, Section 9.1 hereof)
which directly or indirectly relate to interest shall ever be construed without
reference to this Section 11.8, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Ceiling Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.

11.9 Survival. The obligations of Borrower under Sections 2.2(c), 2.2(d), 7.10,
11.3 and 11.4 hereof and all other obligations of Borrower in any other Loan
Document (to the extent stated therein), the obligations of each Issuer under
the last sentence of Section 2.2(b)(iii) and the obligations of the Lenders
under Section 11.4 and 11.8 hereof, shall, notwithstanding anything herein to
the contrary, survive the repayment of the Loans and Reimbursement Obligations
and the termination of the Revolving Loan Commitments and the Letters of Credit.

 

79



--------------------------------------------------------------------------------

11.10 Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same agreement and any of the parties hereto may execute this Agreement
by signing any such counterpart. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12 Governing Law, Jurisdiction and Venue.

(a) THIS AGREEMENT AND (EXCEPT AS THEREIN PROVIDED) THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

(b) The Borrower and each other Obligor irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
State of New York sitting in the Borough of Manhattan, New York and of the
United States District Court of the Borough of Manhattan, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Agent, any Lender or any
Issuer may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Obligor
or its properties in the courts of any jurisdiction.

(c) The Borrower and each other Obligor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

80



--------------------------------------------------------------------------------

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.2. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

11.13 Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.

11.14 Tax Forms. Each Lender which is organized under the laws of a jurisdiction
outside the United States shall, on the day of the initial borrowing from each
such Lender hereunder and from time to time thereafter if requested by Borrower
or Agent, provide Agent and Borrower with the forms prescribed by the Internal
Revenue Service of the United States certifying as to such Lender’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to such Lender hereunder or other documents
satisfactory to such Lender, Borrower and Agent indicating that all payments to
be made to such Lender hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty or,
if such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and intends to claim exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a Form W-8 or W-8BEN, or any subsequent versions thereof or
successors thereto (and, if such Lender delivers a Form W-8 or W-8BEN, a
certificate representing that such Lender is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 881(c)(3)(B) of the Code of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 881(c)(3)(C) of the Code)), properly completed and duly executed by such
Lender claiming complete exemption from, or a reduced rate of, United States
withholding tax on payments of interest by the Borrower under this Agreement and
the other Loan Documents. Unless Borrower and Agent shall have received such
forms or such documents indicating that payments hereunder are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrower or Agent shall withhold taxes from such payments
at the applicable statutory rate.

11.15 Conflicts Between This Agreement and the Other Loan Documents. In the
event of any conflict between the terms of this Agreement and the terms of any
of the other Loan Documents, the terms of this Agreement shall control.

11.16 Jury Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

81



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Limitation on Charges; Substitute Lenders; Non-Discrimination. Anything in
Sections 3.3(c) or 7.10 notwithstanding:

(a) Borrower shall not be required to pay to any Lender reimbursement with
regard to any costs or expenses described in such Sections, unless such Lender
notifies Borrower of such costs or expenses within 90 days after the date paid
or incurred;

(b) none of the Lenders shall be permitted to pass through to Borrower charges
and costs under such Sections on a discriminatory basis (i.e., which are not
also passed through by such Lender to other customers of such Lender similarly
situated where such customer is subject to documents providing for such pass
through); and

(c) if any Lender elects to pass through to Borrower any material charge or cost
under such Sections or elects to terminate the availability of LIBOR Borrowings
for any material period of time, Borrower may, within 60 days after the date of
such event and so long as no Default shall have occurred and be continuing,
elect to terminate such Lender as a party to this Agreement; provided that,
concurrently with such termination Borrower shall (i) if Agent and each of the
other Lenders shall consent, pay that Lender all principal, interest and fees
and other amounts owed to such Lender through such date of termination or
(ii) have arranged for another financial institution approved by Agent (such
approval not to be unreasonably withheld) as of such date, to become a
substitute Lender for all purposes under this Agreement in the manner provided
in Section 11.6; provided further that, prior to substitution for any Lender,
Borrower shall have given written notice to Agent of such intention and the
Lenders shall have the option, but no obligation, for a period of 60 days after
receipt of such notice, to increase their Revolving Loan Commitments in order to
replace the affected Lender in lieu of such substitution.

11.18 USA Patriot Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(as amended from time to time, the “Act”) hereby notifies Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Act.

[Signature pages to follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CARROLS CORPORATION, a Delaware corporation By:   /s/ Joseph Zirkman Name:  
Joseph Zirkman Title:   Vice President

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, Lender, Swing Loan Lender and
Issuer By:   /s/ Ronald F. Bentien, Jr. Name:   Ronald F. Bentien, Jr. Title:  
Director

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:   /s/ William H.
Powell Name:   William H. Powell Title:   Senior Vice President

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as Documentation Agent and as a Lender By:   /s/ Andrew
Hahn Name:   Andrew Hahn Title:   Vice President

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Lender
By:   /s/ J. Nicholas Cole Name:   J. Nicholas Cole Title:   Managing Director
By:   /s/ Stephen A. Lean Name:   Stephen A. Lean Title:   Managing Director

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Documentation Agent and as a Lender
By:   /s/ Timothy P. McDevitt Name:   Timothy P. McDevitt Title:   Vice
President

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:   /s/ Antje B. Focke Name:   Antje B. Focke Title:   Vice President

[Loan Agreement – Carrols Corporation]

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:   /s/ Gordon MacArthur Name:   Gordon MacArthur Title:   Authorized
Signatory

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA By:   /s/ Jeff Pavlik Name:   Jeff
Pavlik Title:   Assistant Vice President-Lending Officer

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

HSBC Bank USA National Association, as a Lender

By:   /s/ Andrew O. Kane Name:   Andrew O. Kane Title:   Vice President



--------------------------------------------------------------------------------

Cooperative Centrale Raiffeisen-Boerenleenbank B.A.

“Rabobank Nederland”, New York Branch

 

By:   /s/ Tamira Treffers-Herrera         Name:   Tamira Treffers-Herrera Title:
  Executive Director

 

By:   /s/ Rebecca Morrow         Name:   Rebecca Morrow Title:   Executive
Director



--------------------------------------------------------------------------------

The undersigned hereby join in this Agreement to evidence their consent to
execution by Borrower of this Agreement, to confirm that each Loan Document now
or previously executed by the undersigned applies and shall continue to apply to
this Agreement, to acknowledge that without such consent and confirmation, Agent
and Lenders would not execute this Agreement.

 

CARROLS RESTAURANT GROUP, INC., a Delaware corporation, CARROLS REALTY HOLDINGS
CORP., a Delaware corporation, and CARROLS REALTY I CORP., a Delaware
corporation, POLLO FRANCHISE, INC., a Florida corporation, and POLLO OPERATIONS,
INC., a Florida corporation, TACO CABANA, INC., a Delaware corporation, TC LEASE
HOLDINGS III, V AND VI, INC., a Texas corporation, T.C. MANAGEMENT, INC., a
Delaware corporation, and TP ACQUISITION CORP., a Texas corporation By:   /s/
Joseph Zirkman Name:   Joseph Zirkman Title:   Vice President

 

GET REAL, INC., a Delaware corporation By:   /s/ Vivian Lopez-Blanco Name:  
Vivian Lopez-Blanco Title:   President

 

TPAQ HOLDING CORPORATION, a Delaware corporation By:   /s/ Vivian Lopez-Blanco
Name:   Vivian Lopez-Blanco Title:   President

[Signature Pages Continue]

[Loan Agreement – Carrols Corporation]



--------------------------------------------------------------------------------

TEXAS TACO CABANA, L.P. , a Texas limited partnership By:   T.C. Management,
Inc., a Delaware corporation, General Partner   By:   /s/ Joseph Zirkman   Name:
  Joseph Zirkman   Title:   Vice President

[Loan Agreement – Carrols Corporation]